 

 

 

EXHIBIT 10.1

 

 

 

 

 

 

 

DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

dated as of January 24, 2018

among

REAL INDUSTRY, INC.

Chapter 11 Debtor and Debtor-In-Possession,
as Borrower,

210/RELY CAPITAL, LP
as DIP Agent,

and

THE DIP LENDERS PARTY HERETO

 

 





--------------------------------------------------------------------------------

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of January 24, 2018, is
entered into by REAL INDUSTRY, INC., a Chapter 11 debtor and
debtor-in-possession as borrower (“Borrower”),  210/RELY CAPITAL, LP, a Texas
limited partnership, as agent (in such capacity, and together with any
successors and assigns, “DIP Agent”), and the lenders from time to time party
hereto (each, a “DIP Lender,” and collectively, the “DIP Lenders”).

RECITALS:

WHEREAS,  DIP Agent and DIP Lenders have agreed, subject to various conditions
precedent, to extend a multiple advance term credit facility to Borrower to fund
working capital, operational expenses and restructuring expenses and for other
purposes permitted hereunder; and

WHEREAS,  Borrower desires to secure the Obligations under the DIP Loan
Documents by granting to DIP Agent, for the benefit of DIP Lenders, a security
interest in and lien on certain assets of Borrowers.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower,  DIP Agent and DIP Lenders hereby
agree as follows:

Article I.
DEFINITIONS

1.01 Certain Defined Terms.    The following terms have the following meanings:

 

“Accessions” means, with respect to Borrower, “accessions” (as defined in
Article 9 of the UCC) to other Collateral of Borrower.

“Accounts” means, with respect to Borrower, “accounts” (as defined in Article 9
of the UCC) of Borrower.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control, direct or indirect, with such controlling Person, and (c)
in the case of an individual, the parents, descendants, siblings, spouse, aunts,
uncles, nieces, nephews and cousins of such individual.  As used in this
definition, the term “control” of a Person means the possession, directly or
indirectly, of the power to vote ten percent (10.0%) or more of any class of
voting securities of such Person or to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Alloy Debtors” has the meaning set forth in Section 3.15.

“AML Laws” means the “Foreign Corrupt Practices Act”, as well as all applicable
laws governing money laundering, including, but not limited to, U.S. law FINRA
AML RULE 3310, (31 U.S.C. 5311, et seq.),  US Patriot Act, U.S. Department of
Justice Rules, and guidelines issued by the U.S. banking and securities
commission, as well as other applicable regulations.  



 

 1

 

--------------------------------------------------------------------------------

 

 

“Approved Budget” means the budget of Borrower relative to the operations of
Borrower in the Chapter 11 Case in the form attached hereto as Annex A, as the
same may be modified, amended or updated in any non-material respect, without
the need for approval by the Bankruptcy Court, upon the written consent of DIP
Agent and filing of notice of such non-material modification, amendment or
update with the Bankruptcy Court, or otherwise as provided in Section 9.05.

“Asset Disposition” means any sale, lease, license or other consensual
disposition by Borrower of any asset.

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. § 101
et seq.), as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Board” means the board of directors of Borrower.

“Borrower” is defined in the introductory paragraph hereof.

“Borrower’s Account” means the account specified in writing by Borrower to DIP
Lenders into which the proceeds of DIP Loans (other than Protective Advances,
which shall be disbursed by DIP Lenders in a manner permitted by
Section 2.01(a)(ii)) to Borrower shall be deposited, or such other account as
Borrower may specify by written notice to DIP Lenders.

“Borrowing” means a borrowing of a DIP Loan.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York, New York are authorized by law to close.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) Property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Carve Out” means (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States Trustee under section
1930(a) of Title 28 of the United States Code;  (ii) all accrued, allowed and
unpaid fees and expenses of Borrower’s professionals and the professionals for
any official committee appointed in the Chapter 11 Case through and including
the date of delivery of a Carve-Out Trigger Notice up to the amounts set forth
in the Approved Budget; and (iii) $150,000 for any fees and expenses of
Borrower’s professionals and the professionals for any official committee
appointed in the Chapter 11 Case following the delivery of a Carve-Out Trigger
Notice; provided that, notwithstanding the foregoing, the fees and expenses
described in clauses (i) through (iii) above shall include solely those fees and
expenses directly relating to the Chapter 11 Case of Borrower and the
Guarantors, if any, and any fees allocable to Borrower pursuant to the Interim
Compensation Procedures Order entered in Borrower’s cases

 

 2

 

--------------------------------------------------------------------------------

 

 

(and, for the avoidance of doubt, no fees or expenses directly related to the
Chapter 11 cases of any other affiliate of Borrower). No portion of the Carve
Out or proceeds of the DIP Loans or any other amounts may be used for the
payment of the fees and expenses of any person incurred in prosecuting any
claims or causes of actions against DIP Lenders under the DIP Loan Documents,
their respective advisors, agents and sub-agents, including formal discovery
proceedings in anticipation thereof, and/or any lien of DIP Lenders under the
DIP Loan Documents.

“Carve Out Trigger Notice” means a written notice delivered by DIP Agent to the
Borrower’s lead counsel, the U.S. Trustee, and lead counsel to the Committee,
which notice may be delivered at any time following the occurrence and during
the continuation of a Default, expressly stating that the Carve-Out is
triggered.   

“Cash Equivalents” means any Investment in (a) direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof, (b) commercial paper rated at least A-1 or the equivalent
thereof by Standard & Poor’s Ratings Service or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (c) time deposits with, including certificates
of deposit issued by, any bank or trust company which is organized under the
laws of the United States or any State thereof and has capital, surplus and
undivided profits aggregating at least $500,000,000 and which issues (or the
parent of which issues) certificates of deposit or commercial paper with a
rating described in clause (b) above, (d) repurchase agreements with respect to
securities described in clause (a) above entered into with an office of a bank
or trust company meeting the criteria specified in clause (c) above, provided
that, in each case, such Investment matures within three months from the date of
acquisition thereof by Borrower, or (e) any money market or mutual fund which
invests only in the foregoing types of investments and the liquidity of which is
satisfactory to DIP Agent.

“Cash Management Order” has the meaning set forth in the DIP Order.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 “Change of Control” means there has occurred an “ownership change” of Borrower
within the meaning of Section 382 of the Code as determined in the sole
discretion of DIP Agent.

“Chapter 11 Case” means Case No. 17-12464  (KJC) filed by Borrower under Chapter
11 of the Bankruptcy Code with the Bankruptcy Court.

 “Chattel Paper” means, with respect to Borrower, “chattel paper” (as defined in
Article 9 of the UCC) of Borrower.

“Closing Date” means the date upon which all conditions contained in Article VI
are satisfied, which date shall be no later than three (3) Business Days
following January 23, 2018.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, now existing or hereafter acquired (and whether
or not acquired or generated prior or subsequent to the Petition Date),
mortgaged or pledged to, or

 

 3

 

--------------------------------------------------------------------------------

 

 

purported to be subjected to a Lien in favor of, DIP Agent, for the benefit of
DIP Lenders, pursuant to the Security Documents,  including, without limitation,
all of Borrower’s and each Guarantor’s: (a) Accounts; (b) Chattel Paper; (c)
Commercial Tort Claims; (d) Deposit Accounts, all cash, and other property
deposited therein or otherwise credited thereto from time to time and other
monies and property in the possession or under the control of DIP Agent or DIP
Lender or any Affiliate, representative, agent or correspondent of DIP Agent or
DIP Lender,  including without limitation, any cash collection, “lockbox” and
“concentration” accounts, “core concentration accounts,” and in each case all
amounts on deposit therein from time to time; (e) Documents; (f) General
Intangibles,  including, without limitation, any and all Intellectual Property;
(g) Goods,  including, without limitation, any and all Inventory, any and all
Equipment and any and all Fixtures; (h) Instruments; (i) Investment Property;
(j) rights under letters of credit; (k) Supporting Obligations; (l) any and all
other personal property and interests whether or not subject to the UCC; (m) any
and all books and records, in whatever form or medium, that at any time evidence
or contain information relating to any of the foregoing properties or interests
in properties or are otherwise necessary or helpful in the collection thereof or
realization thereon; (n) all Accessions and additions to, and substitutions and
replacements of, any and all of the foregoing; (o) interests in leases and
leaseholds, interests in real property; (p) all proceeds of any causes of
actions for preferences, fraudulent conveyances, and other avoidance power
claims under Sections 502(d), 544, 545, 547, 548, 550 and 553 of the Bankruptcy
Code; (q) tax or other refunds; and (r) all Proceeds and products of the
foregoing, and all insurance pertaining to the foregoing and proceeds thereof;
 provided that Collateral shall not include (i) any permit or license (A) that
prohibits or requires the consent of any Person other than the Borrower, a
Guarantor or any of their Affiliates which has not been obtained as a condition
to the creation by such Person of a Lien on any right, title or interest in such
permit, license or contractual obligation or any Investment Property related
thereto or (B) to the extent that any applicable law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (A) and (B), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
any other applicable law, (ii) property owned by  any Guarantor that is subject
to a purchase money Lien or a Capital Lease Obligation if the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such Capital Lease Obligation) prohibits or requires the consent of any
Person other than the Borrower or a Guarantor or any other their Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such property, and (iii) any "intent to use" trademark applications for which a
statement of use has not been filed (but only until such statement is filed).

“Commercial Tort Claims” means, with respect to Borrower, “commercial tort
claims” (as defined in Article 9 of the UCC) of Borrower.

“Commitment Amount” means, as to each DIP Lender, the maximum committed amount
for such DIP Lender on the Commitment Annex.

“Commitment Annex” means Annex B to this DIP Credit Agreement.

“Commitment Expiry Date” means the earlier of (a) November 17, 2018, (b) the
date upon which the entire DIP Commitment has been advanced by DIP Lenders to
Borrower, or (c) such later date as DIP Lenders may agree in their sole and
absolute discretion.



 

 4

 

--------------------------------------------------------------------------------

 

 

“Commitment Letter” means the commitment letter, dated January 10, 2018 by and
among 210 Capital, LLC, the Private Credit Group of Goldman Sachs Asset
Management, L.P. and Real Industry, Inc. setting forth the proposed terms and
conditions to govern the Equity Commitment and this DIP Credit Agreement, as
filed at Docket No. 253 on the Bankruptcy Court’s Docket.

“Commitment Percentage” shall mean, as to each DIP Lender, the percentage
identified as its Commitment Percentage on the Commitment Annex.

“Committee” means any official committee of the unsecured creditors appointed by
the U.S. Trustee pursuant Section 1102 of the Bankruptcy Code in the Chapter 11
Case.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and in form and substance acceptable to DIP
Agent.

“Confirmation Order” means an order of the Bankruptcy Court confirming the Plan
in form and substance acceptable to DIP Lenders.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with any DIP Loan Party, is
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

“Debt” of a Person means, at any date without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of Property or services (excluding current
accounts payable (other than any account payable arising prior to the Petition
Date) incurred in the ordinary course of business and not more than 45 days past
due), (e) all Debt of others secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed, (f) all Guarantees by such Person of Debt of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The Debt of any
Person shall include the Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Deposit Account” means, with respect to Borrower, a “deposit account” (as
defined in Article 9 of the UCC) of Borrower.



 

 5

 

--------------------------------------------------------------------------------

 

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to DIP Agent, among DIP Agent,  Borrower and any bank at which
Borrower maintains a Deposit Account (except for the Excluded Account), which
agreement provides that (a) such bank shall comply with instructions originated
by DIP Agent directing disposition of the funds in such Deposit Account without
further consent by Borrower, and (b) such bank shall agree that it shall have no
Lien on, or right of setoff against, such Deposit Account or the contents
thereof, other than in respect of commercially reasonable fees and other items
expressly consented to by DIP Agent, and containing such other terms and
conditions as DIP Agent may require.

“DIP Agent” is defined in the introductory paragraph hereof.

“DIP Agent Professional Fees” means all fees and expenses of counsel,
consultants, financial advisors, for DIP Agent.

“DIP Commitment” means, with respect to DIP Lenders’ commitment to lend
hereunder, $5,500,000 in the aggregate as set forth on the Commitment Annex, as
such amount may be reduced pursuant to the terms of this DIP Credit Agreement or
the DIP Order.

“DIP Credit Agreement” means this Debtor-In-Possession Credit Agreement, as
amended, supplemented or otherwise modified from time to time.

“DIP Expenses” has the meaning set forth in Section 8.01.

“DIP Lender” and “DIP Lenders” are defined in the introductory paragraph hereof.

“DIP Loan Documents” means this DIP Credit Agreement, the Notes, the Guaranty
Agreement, the Security Agreement and other Security Documents, the DIP Order,
the Approved Budget, and all other documents, instruments and agreements
contemplated herein or thereby and executed concurrently herewith or at any time
and from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

“DIP Loan Outstandings” means, at any time of calculation, the then-existing
aggregate outstanding principal amount of the DIP Loans.

“DIP Loan Parties” means Borrower and each Guarantor; and each, a “DIP Loan
Party”.

“DIP Loans” has the meaning set forth in Section 2.01(a), and includes all
Protective Advances, any amounts advanced by DIP Lenders pursuant to the DIP
Order, and any fees or expenses authorized by an order of the Bankruptcy Court
and designated as “DIP Obligations” or a similar term therein.

“DIP Milestones”  means:

(i) no later than February 16, 2018, Borrower shall have filed a Plan and
Disclosure Statement with respect to the Plan, in each case in form satisfactory
to DIP Lenders;



 

 6

 

--------------------------------------------------------------------------------

 

 

(ii) entry by the Bankruptcy Court of an order approving the Disclosure
Statement in form and substance acceptable to DIP Lenders by no later than March
29, 2018, subject to court availability;

(iii) execution of the definitive documents related to the Equity Commitment no
later than five (5) days before the hearing to consider confirmation of the
Plan;

(iv) entry by the Bankruptcy Court of the Confirmation Order by no later than
May 1, 2018, subject to court availability; and

(v) no later than ten (10) days after entry of the Confirmation Order,  Borrower
shall have taken all steps reasonably necessary to satisfy all conditions for
consummating the Plan.

“DIP Order” shall mean a final order of the Bankruptcy Court, that, without
limitation, approves the credit facility evidenced by the DIP Credit Agreement
and grants the liens and security interests therein and certain other rights and
protections, which order is not stayed and is otherwise in form and substance
satisfactory to DIP Agent and DIP Lenders

“Disclosure Statement” means a disclosure statement file with respect to the
Plan, in form and substance satisfactory to DIP Lenders.  

“Documents” means, with respect to Borrower, “documents” (as defined in Article
9 of the UCC) of Borrower.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.

“Equipment” means, with respect to Borrower, “equipment” (as each term is
defined in Article 9 of the UCC) of Borrower.

“Equity Commitment” means the commitment of the Equity Commitment Parties set
forth in the Commitment Letter to purchase Borrower’s common stock in an amount
which equals a percentage between forty five percent (45.0%) or forty nine
percent (49.0%) of Borrower’s total

 

 7

 

--------------------------------------------------------------------------------

 

 

outstanding common stock for a purchase price of $17,500,000, as set forth in
the Commitment Letter.

“Equity Commitment Parties” means each of 210/RELY Partners, Goldman Sachs BDC,
Inc., Goldman Sachs Private Middle Market Credit LLC and Goldman Sachs Middle
Market Lending Corp.  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Estate Professional Fees” means the fees of all professionals employed in the
Bankruptcy Case, including fees of Borrower’s bankruptcy counsel, fees of the
Committee’s bankruptcy counsel, in each case as approved by the Bankruptcy Court
and otherwise in a maximum amount as specified in the Approved Budget for such
fees (other than fees and expenses incurred in connection with any appraisals of
Collateral requested by DIP Lenders, it being understood that such fees
constitute Estate Professional Fees but will not be considered in calculating
variances from the Approved Budget), plus reasonable reimbursable out-of-pocket
expenses.  For the avoidance of doubt, Estate Professional Fees, shall not
include professional fees incurred for services provided for or on behalf of the
Alloy Debtors, except to the extent such services are also provided for the
benefit of the Borrower and its estate, and then only to the extent of the
relative benefit provided by such services to the Borrower and its estate
pursuant to the Interim Compensation Procedures Order.  

“Event of Default” has the meaning set forth in Section 7.01.

“Excluded Account”  means the deposit account with Wells Fargo Bank, National
Association with account number XXXXXX3243.

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any DIP Lender, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a DIP Lender, U.S.
federal  withholding Taxes imposed on amounts payable to or for the account of
such DIP Lender with respect to an applicable interest in a DIP Loan or DIP
Commitment pursuant to a law in effect on the date on which (i) such DIP Lender
acquires such interest in the DIP Loan or DIP Commitment or (ii) such DIP Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.07, amounts with respect to such Taxes were payable either to such DIP
Lender's assignor immediately before such DIP Lender became a party hereto or to
such DIP Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.07(g) and (d)
any withholding Taxes imposed under FATCA.

“FATCA”  means Sections 1471 through 1474 of the Code, as of the date of this
DIP Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official

 

 8

 

--------------------------------------------------------------------------------

 

 

interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Fiscal Year” means, with respect to Borrower, the fiscal year of Borrower.

“Fixtures” means, with respect to Borrower and each Guarantor, “fixtures” (as
defined in Article 9 of the UCC) of Borrower and each Guarantor, as applicable.

“Foreign Lender” means any DIP Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“General Intangibles” means, with respect to Borrower and each Guarantor,
“general intangibles” (as defined in Article 9 of the UCC) of Borrower and each
Guarantor, as applicable.

“Goods” means, with respect to Borrower and each Guarantor, “goods” (as defined
in Article 9 of the UCC) of Borrower and each Guarantor, as applicable.

“Governmental Authority”  means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantors” means SGGH, LLC a Delaware limited liability company and
Cosmedicine LLC, a Delaware limited liability company and each newly acquired or
created domestic U.S.

 

 9

 

--------------------------------------------------------------------------------

 

 

direct or indirect subsidiaries of Borrower (excluding for the avoidance of
doubt any other debtor in the Chapter 11 Case) and “Guarantor”  means any one of
them.

“Guaranty Agreement” means the Guaranty Agreement executed by each Guarantor in
favor of DIP Agent and DIP Lenders, in form and substance acceptable to DIP
Agent.

“Indemnified Person” has the meaning set forth in Section 8.02.

“Indemnified Taxes”  means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any DIP Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Instrument” means, with respect to Borrower and each Guarantor, an “instrument”
(as defined in Article 9 of the UCC) of Borrower and each Guarantor, as
applicable.

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, copyrights, technology, know-how and processes, and all
applications therefor, used in or necessary for the conduct of business by such
Person.

“Interim Compensation Procedures Order” means the Order Establishing Procedures
for Interim Compensation and Reimbursement of Expenses of Professionals, filed
at Docket NO. 180 on the Bankruptcy Court’s docket.

“Inventory” means, with respect to Borrower and each Guarantor, “inventory” (as
defined in Article 9 of the UCC) of Borrower and each Guarantor, as applicable.

“Investment” means any investment in any Person, whether by means of acquiring
or holding securities, capital contribution, loan, time deposit, advance,
Guarantee or otherwise.

“Investment Property” means, with respect to Borrower and each Guarantor,
“investment property” (as defined in Article 9 of the UCC) of Borrower and each
Guarantor, as applicable.

“Lien” means, with respect to any asset, any mortgage, lien, adequate protection
lien, pledge, charge, security interest or encumbrance of any kind, or any other
type of preferential arrangement that has the practical effect of creating a
security interest, in respect of such asset.

“Loan Account” has the meaning set forth in Section 2.05(b).

“Major Casualty Proceeds” means (a) the aggregate insurance proceeds received in
connection with one or more related events under any property insurance policy
or (b) any award or other compensation with respect to any condemnation of
property (or any transfer or disposition of property in lieu of condemnation),
in each case, so long as the applicable amount exceeds $1,000,000.

“Material Adverse Change” means, any condition, development or event that has
resulted in, or would reasonably be expected to result in, a material adverse
change in or materially adverse effect on the financial condition or results of
operations of Borrower and the Guarantors (including, without limitation, a
material impairment of any of Borrower’s and the Guarantors’ assets), taken

 

 10

 

--------------------------------------------------------------------------------

 

 

as a whole, other than the events typically resulting from the filing of the
Chapter 11 Cases of the Borrower and its subsidiaries, as applicable.

“Maturity Date” means the earliest of (a) November 17, 2018, (b) the effective
date of the Plan which is confirmed by an order of the Bankruptcy Court, (c) the
acceleration of the DIP Loans and related termination of the commitments under
the DIP Loan Documents,  including, without limitation, as a result of the
occurrence of an Event of Default hereunder or a default under the DIP Order. 

“Maximum Lawful Rate” has the meaning set forth in Section 2.06(b).

“Multiemployer Pension Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any DIP Loan Party or any member of the Controlled
Group may have any liability.

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by Borrower from or in respect of such
transaction or event (including proceeds of any non-cash proceeds of such
transaction), less (a) any out-of-pocket expenses reasonably incurred by
Borrower in connection therewith (including any attorneys’ fees reasonably
allocated thereto), and (b) in the case of an Asset Disposition, any taxes paid
or payable by Borrower in respect of such Asset Disposition.

“Notes” has the meaning set forth in Section 2.04 hereof.

“Notice of Borrowing” means a written notice of a Responsible Officer,
appropriately completed and in form and substance acceptable to DIP Agent, which
shall include (a) the amount of the DIP Loans requested by Borrower, and (b) a
written certification to the effect that (i) the proposed DIP Loans and their
intended use and timing thereof are consistent with the terms of this DIP Credit
Agreement and the Approved Budget, and are necessary in order to satisfy
Borrower’s obligations, as applicable, in the ordinary course of business, (ii)
all conditions to borrowing contained in this DIP Credit Agreement and the other
DIP Loan Documents have been satisfied, and (iii) no Event of Default or Default
then exists or will result from such borrowing.

“Obligations” means all obligations, liabilities and indebtedness (monetary or
otherwise) of Borrower under this DIP Credit Agreement or any other DIP Loan
Document, in each case howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due. The Obligations shall include, without limitation, each DIP Loan and
DIP Agent Professional Fees.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability or members agreement).



 

 11

 

--------------------------------------------------------------------------------

 

 

“Other Connection Taxes”  means, with respect to any Recipient,  Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any DIP
Loan Document, or sold or assigned an interest in any DIP Loan or DIP Loan
Document).

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any DIP Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning set forth in Section 9.06(b).

“Participant Register” has the meaning set forth in Section 9.06(b).

“Payment Account” means an account specified from time to time in writing by DIP
Agent to Borrower into which all payments by or on behalf of Borrower to DIP
Agent and DIP Lenders under the DIP Loan Documents shall be made.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA (other
than a Multiemployer Pension Plan) or subject to the minimum funding standards
under Section 412 of the Code, and to which any DIP Loan Party or any member of
the Controlled Group may have any liability.

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust, hedge fund or other organization, whether or not a legal
entity, and any government or agency or political subdivision thereof.

“Petition Date” means November 17, 2017, which is the date upon which Borrower
commenced a voluntary petition under the Bankruptcy Code.

“Plan” means a Chapter 11 plan of reorganization for Borrower, filed by Borrower
and in form acceptable to DIP Lender.



 

 12

 

--------------------------------------------------------------------------------

 

 

“Prepayment Premium” means the greater of (x) two percent (2.0%) of the amount
of the repayment and (y) an amount equal to the difference between (A) the
aggregate amount of interest which would have otherwise been payable on the
amount of the repayment from the date of repayment until November 17, 2018,
minus (B) the aggregate amount of interest DIP Lenders would earn if the prepaid
amount were reinvested for the period from the date of repayment until November
17, 2018, at the Treasury Rate plus 50 basis points.  

“Proceeds” means, with respect to Borrower, “proceeds” (as defined in Article 9
of the UCC) of Borrower.

“Property” means any right or interest in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Protective Advances” has the meaning set forth in Section 2.01(a)(ii).

“Real Alloy DIP Order” means the Interim Order (I) Authorizing Debtors to Obtain
Postpetition Financing Pursuant to Section 364 of the Bankruptcy Code, (II)
Authorizing the Use of Cash Collateral Pursuant to Section 363 of the Bankruptcy
Code, (III) Granting Adequate Protection to the Prepetition Secured Parties
Pursuant to Sections 361, 362, 363 and 364 of the Bankruptcy Code, (IV) Granting
Liens and Superpriority Claims, (V) Modifying the Automatic Stay, and
(VI) Scheduling a Final Hearing filed at Docket No. 59 on the Bankruptcy Court’s
docket, as such order may be subsequently amended or modified.

“Recipient” means DIP Agent and any DIP Lender.

“Release” means depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, migrating or
disposing.

“Remedies Notice Period” has the meaning set forth in Section 7.02.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means, with respect to Borrower, any of the following
officers of Borrower: chief executive officer, president, chief operating
officer, chief investment officer or chief financial officer.

“Restricted Distribution” means, as to any Person, (a) any dividend or other
distribution on any equity interest in such Person (except those payable solely
in its equity interests of the same class), or (b) any payment on account of (i)
the purchase, redemption, retirement, defeasance, surrender or acquisition of
any equity interests in such Person or any claim respecting the purchase of sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person.

“Sale/Leaseback” means any arrangement under which title to any property or
asset, or an interest therein, in transferred by a Person (the “Seller”) to some
other Person which leases or otherwise gives or grants the right to use such
property or asset or interest therein to the Seller, whether or not in
connection therewith the Seller also acquires a right or is subject to an
obligation

 

 13

 

--------------------------------------------------------------------------------

 

 

to re-acquire the property, asset or interest, and regardless of the accounting
treatment of such arrangement.

“SAMCO Investment Asset” means the participation interest owned by SGGH, LLC in
a securitized pool of commercial mortgages.

“SEC Filing” means filings made on Forms 10-Q, 10-K, 8-K and similar forms to
the Securities and Exchange Commission pursuant to the Securities and Exchange
Act of 1934, as amended.

“Security Agreements” means each pledge and security agreement executed by a DIP
Loan Party in favor of DIP Agent, for the benefit of DIP Lenders, in form and
substance acceptable to DIP Agent.

“Security Documents” means (a) any agreement, document or instrument heretofore
executed, executed concurrently herewith or executed at any time hereafter
pursuant to which Borrower,  the Guarantors or any other Person provides, as
security for all or any portion of the Obligations, a Lien on any of its assets
in favor of DIP Agent, for the benefit of DIP Lender,  including, without
limitation, the Security Agreements and any financing statement filed in
connection therewith,  as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time, and (b) the DIP Order .

“Specified Events” means the sale of art owned by a Guarantor; the collection of
tax refunds by Borrower or any Guarantor; or the sale, liquidation or payment of
the SAMCO Investment Asset.

“Stated Rate” has the meaning set forth in Section 2.02(a).

“Statements and Schedules” means the “Statement of Financial Affairs for Real
Industry, Inc.” originally filed at Docket No. 226 on the Bankruptcy Court’s
Docket (as may be amended), and the “Schedule of Assets and Liabilities for Real
Industry, Inc.” originally filed at Docket No. 227 on the Bankruptcy Court’s
Docket (as may be amended).  

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Supporting Obligations” means, with respect to Borrower, “supporting
obligations” (as defined in Article 9 of the UCC) of Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority,  including any interest, additions to tax
or penalties applicable thereto.



 

 14

 

--------------------------------------------------------------------------------

 

 

“Termination Date” has the meaning set forth in Section 2.01(c).

“Termination Event” means the occurrence of any of the following:

(a) appointment or election of a trustee in the Chapter 11 Case under Section
1104 of the Bankruptcy Code, or appointment of an examiner in the Chapter 11
Case (with powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code;

(b) entry of an order dismissing the Chapter 11 Case or converting it into a
proceeding under Chapter 7 of the Bankruptcy Code;

(c) entry of an order reversing, staying, vacating, or otherwise modifying in
any material respect the terms of the DIP Order;

(d) application by Borrower for an order that permits Borrower to incur Debt
(other than the DIP Loans) secured by any claim under Bankruptcy Code
Section 364(c)(1) or by a Lien pari passu with or superior to the Lien granted
to DIP Agent, for the benefit of DIP Lenders hereunder;

(e) failure to comply in any material respect with the DIP Order;

(f) (i) approval by the Bankruptcy Court to solicit a proposed Chapter 11 plan
of reorganization or a motion to sell all or any portion of the Collateral
pursuant to Section 363 of the Bankruptcy Code, or confirmation of a Chapter 11
plan of reorganization or sale of all or any portion of the Collateral pursuant
to Section 363 of the Bankruptcy Code, for Borrower that does not provide for
(A) payment in full in cash of all Obligations and the secured claims of the
Agent, (B) termination of the DIP Commitment and (C) sale of Borrower’s common
stock to the Equity Commitment Parties pursuant to terms and conditions
comparable to the terms of the Equity Commitment,  on or before the effective
date of, or substantial consummation of, such plan of reorganization or sale, or
(ii) filing by Borrower of a Chapter 11 plan in the Chapter 11 Case that does
not provide for (A) the full, final and indefeasible payment of all Obligations
and the secured claims of DIP Agent in immediately available funds, (B)
termination of the DIP Commitment and (C) sale of Borrower’s common stock to the
Equity Commitment Parties pursuant to terms and conditions comparable to the
terms of the Equity Commitment, or is otherwise in form and substance not
acceptable to DIP Lenders;  

(g) assertion by Borrower of a claim arising under Section 506(c) of the
Bankruptcy Code against DIP Agent,  DIP Lenders, or the Collateral, other than
with respect to the Carve Out; or assertion by any Person other than Borrower of
a claim arising under Section 506(c) of the Bankruptcy Code against DIP Agent,
 DIP Lenders or the Collateral; or commencement by Borrower of an action in the
Chapter 11 Case knowingly adverse to DIP Agent,  DIP Lenders or their rights and
remedies under the DIP Loan Documents or their rights and remedies under the DIP
Order  or any other order of the Bankruptcy Court in the Chapter 11 Case;



 

 15

 

--------------------------------------------------------------------------------

 

 

(h) commencement by any federal or state governmental or regulatory agency or
authority of an action (including, without limitation, any regulatory or other
enforcement action) that has a Material Adverse Change  on Borrower’s
operations.

(i) any payment on, or application made with the Bankruptcy Court for authority
to pay, any pre-petition claim owing to terminated employees, bond claims,
principal on any Debt of Borrower incurred prior to the Petition Date, and lease
rejection damages, other than those permitted to be paid in accordance with the
DIP Loan Documents, without the prior written consent of DIP Lenders; or

(j) application by Borrower for an order substituting any assets for all or any
portion of the Collateral, except as provided in the DIP Loan Documents.

“Treasury Rate” means the yield to maturity at a time of computation of United
States Treasury securities with a constant maturity (as determined by DIP Agent
in good faith based on publicly available market data) most nearly equal to the
period from the applicable prepayment date to the Maturity Date;  provided,
however, that if the period from the applicable prepayment date to the Maturity
Date is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Upfront Fees” means $200,000 paid to the DIP Lenders upon the Closing Date.

“U.S. Person”  means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Trustee” means the Office of the United States Trustee.

“Withholding Agent” means Borrower and DIP Agent.

1.02 Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including, without
limitation, determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder, shall be
prepared on a consolidated basis in accordance with GAAP;  provided that if (a)
Borrower shall object to determining compliance with the provisions of this DIP
Credit Agreement on such basis by written notice delivered to DIP Agent and DIP
Lenders at the time of delivery of required financial statements due to any
change in GAAP or the rules promulgated with respect thereto, or (b) a  DIP
Lender shall so object by written notice delivered to Borrower within sixty (60)
days after delivery of such financial statements, then such calculations shall
be made on a basis consistent with the most recent financial statements
delivered by Borrower to DIP Agent and DIP Lenders as to which no such objection
shall have been made. All amounts used for

 

 16

 

--------------------------------------------------------------------------------

 

 

purposes of financial calculations required to be made herein shall be without
duplication.  For the avoidance of doubt, this Section 1.02 shall not apply to
the Approved Budget.

1.03 Other Definitional Provisions.

 

References in this DIP Credit Agreement to “Articles,” “Sections,” “Annexes” or
“Exhibits” shall be to Articles, Sections, Annexes or Exhibits of or to this DIP
Credit Agreement unless otherwise specifically provided. Any term defined herein
may be used in the singular or plural. “Include,” “includes” and “including”
shall be deemed to be followed by “without limitation”. Except as otherwise
specified herein, references to any Person include the successors and assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including,” respectively.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations.

1.04 Reservation with Regard to Executory Contracts and Leases.

 

Nothing set forth in the Approved Budget or this DIP Credit Agreement shall be
deemed to evidence DIP Agent’s or DIP Lenders’ consent to: (a) Borrower’s
assumption or rejection of any executory contract under Section 365 of the
Bankruptcy Code; or (b) payments made by Borrower with respect to executory
contracts or leases. All rights of DIP Agent and DIP Lenders to object to any
such assumption, rejection or payments by Borrower are hereby expressly
reserved.

Article II.
DIP LOANS

2.01 DIP Loans.

 

(a) DIP Loans and Borrowings.

(i) On the terms and subject to the conditions set forth herein (including,
without limitation, Article VI), each DIP Lender severally agrees to make loans
(collectively, “DIP Loans”) to Borrower from time to time as set forth herein
equal to the amount requested by Borrowers hereunder in an amount not to exceed
the Commitment Amount of each DIP Lender. Each DIP Loan may be prepaid, subject
to payment of any applicable Prepayment Premiums, and may not be reborrowed.
Each DIP Loan shall be in a minimum principal amount of $500,000 (unless the DIP
Commitment is less than $500,000); provided that DIP Lenders may provide DIP
Loans in an aggregate amount of less than $500,000 upon request by Borrower.

(ii) DIP Agent is hereby authorized by Borrower and DIP Lenders, from time to
time in DIP Agent’s sole and absolute discretion (but solely to the extent DIP
Agent receives funds therefor from DIP Lenders), (A) after the occurrence of a
Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Article VI has not been satisfied,
to make DIP

 

 17

 

--------------------------------------------------------------------------------

 

 

Loans to Borrower, in its reasonable business judgment deemed necessary or
desirable to (1) preserve or protect the business conducted by Borrower, the
Collateral, or any portion thereof, (2) enhance the likelihood of, or maximize
the amount of, repayment of the DIP Loans and other Obligations, or (3) pay any
amount chargeable to Borrower pursuant to the terms of this DIP Credit Agreement
including all costs, fees and expenses as described in Sections 8.01 and 8.04
(collectively, “Protective Advances”).

(iii) DIP Agent shall provide written notice to DIP Lenders and Borrower upon
the making of each Protective Advance.

(iv) No DIP Lender shall be obligated at any time to make available to Borrower
the amount equal to its Commitment Percentage of any requested DIP Loan if such
amount plus the amount equal to its Commitment Percentage of all DIP Loans then
outstanding would exceed the Commitment Amount of such DIP Lender at such time.

(b) Borrowing Procedures.

(i) Borrower shall deliver to DIP Agent (who shall deliver to DIP Lenders) a
Notice of Borrowing (which shall specify the use of such requested proceeds in
detail satisfactory to DIP Lenders) with respect to each proposed DIP Loan no
later than 11:00 a.m. (New York time) on the second (2nd) Business Day prior to
such proposed borrowing. Once given, a Notice of Borrowing shall be irrevocable
and Borrower shall be bound thereby. Borrower may not deliver more than four (4)
Notices of Borrowing per month.

(ii) Unless otherwise specified in the applicable Notice of Borrowing, each DIP
Lender shall advance its Commitment Percentage with respect to each DIP Loan to
Borrower’s Account on the date of the proposed borrowing.

(iii) The failure of any DIP Lender to make the DIP Loan to be made by it as
part of any borrowing required hereunder shall not relieve any other DIP Lender
of its obligation, if any, hereunder to make its portion of the DIP Loan on the
date of such borrowing, but no DIP Lender shall be responsible for or liable to
Borrower’s estates for the failure of any other DIP Lender to make its portion
of a DIP Loan to be made by such other DIP Lender on the date of any borrowing.
The amounts payable by each DIP Lender shall be a separate and independent
obligation.

(c) Termination Date.  The DIP Commitment shall terminate upon the earliest to
occur of:  (i) the Commitment Expiry Date; (ii) entry of an order by the
Bankruptcy Court approving a reorganization of Borrower; (iii) upon written
notice from DIP Agent to Borrower of the acceleration of the Obligations and
termination of the DIP Commitment under Section 7.02 following the occurrence of
an Event of Default; or (iv) five (5) days following written notice from DIP
Agent to Borrower (which notice shall be filed with the Bankruptcy Court) of the
occurrence of a Termination Event (such earliest date being the

 

 18

 

--------------------------------------------------------------------------------

 

 

“Termination Date”).  All outstanding Obligations shall be due and payable by
Borrower on and as of the Termination Date.

2.02 Interest, Interest Calculations and Certain Fees.

 

(a) Interest.  Except as otherwise provided in Section 7.03, the DIP Loans shall
bear interest at a per annum rate equal to eleven percent (11.0%) per annum (the
“Stated Rate”).

(b) Computation of Interest and Related Fees; Interest Payment Dates.

(i) All interest and fees under each DIP Loan Document shall be calculated on
the basis of a three hundred sixty (360) day year for the actual number of days
elapsed. The date of funding of a DIP Loan shall be included in the calculation
of interest. The date of payment of a DIP Loan shall be excluded from the
calculation of interest. If a DIP Loan is repaid on the same day that it is
made, one (1) day’s interest shall be charged.

(ii) Interest on all DIP Loans shall be payable in arrears on the first Business
Day of each month and on the Maturity Date, whether by acceleration or
otherwise.

(c) Upfront Fee.  On the Closing Date,  Borrower shall pay the Upfront Fee to
DIP Lenders.

2.03 Prepayments.

 

(a) Voluntary Prepayments.  Borrower may upon at least two (2) Business Days
prior written notice to DIP Agent (who shall notify DIP Lenders) prepay the DIP
Loans at any time provided any such prepayment shall include payment of all
accrued unpaid interest on the portion being prepaid,  together with
a Prepayment Premium on the amount prepaid.

(b) Mandatory Prepayments.  Borrower shall prepay the DIP Loans in the following
amounts and at the following times:

(i) within two (2) Business Days of the date on which Borrower (or DIP Agent as
lender loss payee or assignee) receives any payment that constitutes Major
Casualty Proceeds, an amount equal to the Net Cash Proceeds of the amount of
such payment;

(ii) within two (2) Business Days of the date of receipt by Borrower of the
proceeds from the issuance and sale of any Debt (other than the DIP Loans and
other Debt permitted by Section 5.01) or equity securities, an amount equal to
one hundred percent (100.0%) of the Net Cash Proceeds of such issuance and sale;

(iii) within two (2) Business Days of the date of receipt by Borrower of the
proceeds of any Specified Event,  including without limitation any Asset

 

 19

 

--------------------------------------------------------------------------------

 

 

Disposition, an amount equal to one hundred percent (100.0%) of the Net Cash
Proceeds of such Specified Event or Asset Disposition; and

(iv) if at any time the DIP Loan Outstandings exceed the DIP Commitment, then on
the next succeeding Business Day,  Borrower  shall repay the DIP Loans in an
aggregate amount equal to such excess.

(c) Application.  Any prepayment of a DIP Loan,  including prepayment of the DIP
loans as a result of the acceleration of the maturity date resulting from an
Event of Default,  shall include interest on the principal amount being repaid,
together with (other than in the case of any prepayments described in Section
2.03(b)(iii) or any prepayments on the Maturity Date) a Prepayment Premium
calculated on the basis of the amount of the prepayment. All prepayments shall
be applied first, to unpaid fees, costs and expenses of DIP Agent and DIP
Lenders, second, to accrued and unpaid interest on the Obligations, third to
the Prepayment Premium and fourth, to repay outstanding principal of the DIP
Loans. No prepayment shall result in a mandatory reduction of the DIP
Commitment, except for prepayments pursuant to Section 2.03(b)(i). For the
avoidance of doubt, no Prepayment Premium shall be payable in connection with
prepayment or repayment of the DIP Loans on or after the Maturity Date.

2.04 Notes.

 

To the extent requested by any DIP Lender, the Commitment Amount of such DIP
Lender shall be evidenced by a promissory note executed by Borrower in favor of
such DIP Lender (each, a “Note”) in an original principal amount equal to such
DIP Lender’s Commitment Amount.

2.05 General Provisions Regarding Payments; Loan Account.

 

(a) All payments to be made by Borrower under any DIP Loan Document, including
payments of principal and interest on the DIP Loans,  Prepayment Premiums and
all fees, expenses, indemnities and reimbursements, shall be made without
set-off or counterclaim, in lawful money of the United States of America and in
immediately available funds. If any payment hereunder becomes due and payable on
a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
Borrower shall make all payments in immediately available funds to the Payment
Account before noon (New York time) on the date when due. Notwithstanding
anything to the contrary set forth in this Section 2.05(a),  DIP Agent shall be
permitted, in its sole discretion, but subject to the limitations set forth in
Section 2.01(a)(ii) and (iii), to satisfy any of the payment obligations
described in this Section 2.05(a) through the making of Protective Advances.

(b) DIP Agent shall maintain a loan account (the “Loan Account”) on its books to
record DIP Loans and other extensions of credit made by DIP Agent and DIP
Lenders hereunder or under any other DIP Loan Document, and all payments thereon
made by Borrower. All entries in the Loan Account shall be made in accordance
with DIP Agent’s customary accounting practices as in effect from time to time.
The balance in the Loan

 

 20

 

--------------------------------------------------------------------------------

 

 

Account, as recorded on DIP Agent’s most recent printout or other written
statement, shall be conclusive and binding evidence of the amounts due and owing
to DIP Agent and DIP Lenders by Borrower absent clear and convincing evidence to
the contrary, subject to review by the Bankruptcy Court;  provided, that any
failure to so record or any error in so recording shall not limit or otherwise
affect Borrower’s duty to pay all amounts owing hereunder or under any other DIP
Loan Document. Unless Borrower notifies DIP Agent in writing of any objection to
any such printout or statement (specifically describing the basis for such
objection) within thirty (30) days after the date of receipt thereof, it shall
be deemed, binding and conclusive upon Borrower in all respects as to all
matters reflected therein.

2.06 Maximum Interest.

 

(a) In no event shall the interest charged with respect to the DIP Loans or any
other Obligations of Borrower under any DIP Loan Document exceed the maximum
amount permitted under the laws of the State of New York or of any other
applicable jurisdiction.

(b) Notwithstanding anything to the contrary herein or elsewhere, if at any time
the Stated Rate would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate;  provided,  that if at any time thereafter
the Stated Rate is less than the Maximum Lawful Rate,  Borrower shall, to the
extent permitted by law, continue to pay interest at the Maximum Lawful Rate
until such time as the total interest received is equal to the total interest
which would have received had the Stated Rate been (but for the operation of
this provision) the interest rate payable. Thereafter, the interest rate payable
shall be the Stated Rate unless and until the Stated Rate again would exceed the
Maximum Lawful Rate, in which event this provision shall again apply.

(c) In no event shall the total interest received by DIP Lenders exceed the
amount which they could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, DIP Lenders have received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the DIP Loans (without reducing the DIP Commitment) or to
other amounts (other than interest) payable hereunder, and if no such principal
or other amounts are then outstanding, such excess or part thereof remaining
shall be paid to Borrower.

(d) In computing interest payable with reference to the Maximum Lawful Rate
applicable to DIP Lenders, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

2.07 Taxes.

 



 

 21

 

--------------------------------------------------------------------------------

 

 

(a) Defined Terms.   For purposes of this Section, the term “Applicable Law”
 includes FATCA.

(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of Borrower under any DIP Loan Document shall be made without
deduction or withholding for any  Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by Borrower.  Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of DIP Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by Borrower.  Borrower shall indemnify each Recipient,
 within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by a DIP Lender (with a copy
to DIP Agent), or by DIP Agent on its own behalf or on behalf of a DIP Lender,
shall be conclusive absent manifest error.

(e) Indemnification by the Lenders.  Each DIP Lender shall severally indemnify
DIP Agent,  within ten (10) days after demand therefor, for (i) any Indemnified
Taxes attributable to such DIP Lender (but only to the extent that Borrower has
not already indemnified DIP Agent for such Indemnified Taxes and without
limiting the obligation of Borrower to do so), (ii) any Taxes attributable to
such DIP Lender’s failure to comply with the provisions of Section 9.06(b)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such DIP Lender, in each case, that are payable or paid by
DIP Agent in connection with any DIP Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any DIP Lender by DIP Agent shall be conclusive absent manifest
error.  Each DIP Lender hereby authorizes DIP Agent to set off and apply any and
all amounts at any time owing to such DIP Lender under any DIP Loan Document or
otherwise payable by DIP Agent to DIP Lender from any other source against any
amount due to DIP Agent under this paragraph (e).



 

 22

 

--------------------------------------------------------------------------------

 

 

(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section, Borrower shall
deliver to DIP Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to DIP Agent.

(g) Status of DIP Lenders.  (1) Any DIP Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any DIP
Loan Document shall deliver to Borrower and DIP Agent, at the time or times
reasonably requested by Borrower or DIP Agent, such properly completed and
executed documentation reasonably requested by Borrower or DIP Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any DIP Lender, if reasonably requested by Borrower
or DIP Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by Borrower or DIP Agent as will enable Borrower or
DIP Agent to determine whether or not such DIP Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this Section) shall not be
required if in DIP Lender’s reasonable judgment such completion, execution or
submission would subject such DIP Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
DIP Lender.

(i) Without limiting the generality of the foregoing, any DIP Lender that is a
U.S. Person shall deliver to Borrower and DIP Agent on or about the date on
which such DIP Lender becomes a DIP Lender under this DIP Credit Agreement (and
from time to time thereafter upon the reasonable request of Borrower or DIP
Agent), executed copies of IRS Form W-9 certifying that such DIP Lender is
exempt from U.S. federal backup withholding tax;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and DIP Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a DIP Lender under this DIP Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or DIP Agent), whichever of
the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any DIP Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any DIP Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;



 

 23

 

--------------------------------------------------------------------------------

 

 

(B) executed copies of IRS Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, or a “controlled foreign corporation” related to Borrower as described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E; or

(D) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,  IRS Form W-8BEN,  IRS Form
W 8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-2 or Exhibit B-3,  IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and DIP Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a DIP Lender under this DIP Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or DIP Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or DIP Agent to determine the withholding or
deduction required to be made; and

(iv) if a payment made to a DIP Lender under any DIP Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such DIP Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
DIP Lender shall deliver to Borrower and DIP Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
DIP Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or DIP Agent as may be necessary
for Borrower and DIP Agent to comply with their obligations under FATCA and to
determine that such DIP Lender has complied with such DIP Lender’s obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA”  

 

 24

 

--------------------------------------------------------------------------------

 

 

shall include any amendments made to FATCA after the date of this DIP Credit
Agreement.

Each DIP Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and DIP Agent in writing of
its legal inability to do so.

(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of DIP Agent or any assignment of rights by, or the
replacement of, a DIP Lender, the termination of the DIP Commitments and the
repayment, satisfaction or discharge of all obligations under any DIP Loan
Document.

Article III.
REPRESENTATION AND WARRANTIES

To induce DIP Agent and DIP Lenders to enter into this DIP Credit Agreement and
to make the DIP Loans contemplated hereunder, Borrower hereby represents and
warrants to DIP Agent and DIP Lenders that:

3.01 Financial Statements; No Change. 

 

(a) The audited consolidated balance sheet of Borrower and its subsidiaries 
(the “Financial Statement Entities”) dated December 31, 2016, and the related
audited consolidated statements of income and of cash flows for the fiscal year
of the Financial

 

 25

 

--------------------------------------------------------------------------------

 

 

Statement Entities ended on that date (i) were prepared in accordance with GAAP
applied consistently throughout the period reflected therein and with prior
periods, except as disclosed therein, and (ii) fairly present in all material
respects the consolidated financial condition of the Financial Statement
Entities  as of the date thereof and their consolidated results of operations
and consolidated cash flows for the period covered thereby;

(b) the unaudited consolidated balance sheets of the Financial Statement
Entities  dated September 30, 2017, and the related unaudited consolidated
statements of income and of cash flows for the relevant quarterly period of the
2017 fiscal year of such Financial Statement Entities ended on that date (i)
were prepared in accordance with GAAP (except that such financial statements may
include abbreviated notes) applied consistently throughout the period reflected
therein and with prior periods, except as disclosed therein, and (ii) fairly
present in all material respects the consolidated financial condition of the
Financial Statement Entities  as of the date thereof and their consolidated
results of operations and consolidated cash flows for the period covered
thereby; and

(c) since November 17, 2017, there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Change.

3.02 Existence; Compliance with Law.

 

(a) Borrower and each of the Guarantors is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, except
for absences of such good standing in respect of such Guarantor as could not, in
the aggregate, reasonably be expected to have a Material Adverse Change,

(b) Borrower and each of the Guarantors has the organizational power and
authority and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, except for absences of such power, authority or right as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Change, and is in compliance with all requirements of law, including any laws
that require the maintenance and effect of any permits or licenses, except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Change.

(c) Borrower is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Change.

(d) Borrower is a debtor-in-possession under the Chapter 11 Case.

3.03 Power; Authorization; Enforceable Obligation.

 

Borrower and each of the Guarantors has the organizational power and authority,
and the legal right to make, deliver and perform the DIP Loan Documents.
 Borrower and each of the Guarantors have taken all necessary action under its
organizational documents and material debt agreements (other than as a result of
the commencement of the Chapter 11 Case) to authorize the

 

 26

 

--------------------------------------------------------------------------------

 

 

execution, delivery and performance of the DIP Loan Documents. The DIP Loan
Documents have been duly executed and delivered on behalf of Borrower and each
of the Guarantors. The DIP Loan Documents upon execution will constitute, a
legal, valid and binding obligation of Borrower and each of the Guarantors,
enforceable against Borrower and each of the Guarantors in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.04 No Legal Bar.

 

The execution, delivery and performance of the DIP Loan Documents, the extension
of credit thereunder and the use of proceeds thereof will not violate law or any
material contractual obligation, including any post-petition agreement, of
Borrower and each of the Guarantors and will not result in, or require, the
creation or imposition of any lien on any of their respective properties or
revenues pursuant to any requirement of law or any such contractual obligation,
other than liens created under the DIP Loan Documents and the DIP Order. No
applicable law or contractual obligation applicable to Borrower and each of the
Guarantors could reasonably be expected to have a Material Adverse Change.

3.05 Ownership of Property.

 

Borrower and each Guarantor is the lawful owner of, has good and marketable
title to and is in lawful possession of, or has valid leasehold interests in,
all material properties and other assets (real or personal, tangible, intangible
or mixed) purported to be owned or leased (as the case may be) by Borrower or
each Guarantor, as applicable, and such properties and assets are free and clear
of all Liens, except those permitted under Section 5.02 hereto.

3.06 Regulated Entities.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

3.07 Taxes.

 

Borrower and each of the Guarantors has timely filed or caused to be timely
filed all material foreign, national, state and local income and other material
tax returns that are required to be filed (taking into account all proper
extensions) and has timely paid all material income Taxes and other material
taxes required to be paid and paid any assessments made against it or any of its
property and all other material income taxes and other material taxes, fees or
other charges imposed on it or any of its property by any governmental authority
(other than any taxes, fees or other charges the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Borrower and each of the Guarantors, as the case may be); no tax lien
has been filed, and, to the knowledge of Borrower or any Guarantor, no claim is
being asserted, with respect to any tax, fee or other charge owed by Borrower or
any Guarantor except to the extent that the

 

 27

 

--------------------------------------------------------------------------------

 

 

amount in question is not in excess of $50,000. Under the laws of its relevant
jurisdiction it is not necessary that any stamp, registration, notarial or
similar taxes or fees be paid on or in relation to the DIP Loan Documents or the
transactions contemplated by the DIP Loan Documents, excluding fees in
connection with Collateral related filings.

3.08 Compliance with ERISA.

 

(a) All required reports and documents with respect to each Pension Plan have
been properly filed with the appropriate governmental agencies. All Pension
Plans (and related trusts and insurance contracts) comply in form and in
operation in all material respects with the applicable provisions of ERISA and
the Code.

(b) With respect to each Pension Plan, there have been no non-exempt prohibited
transactions as defined in Section 406 of ERISA or Section 4975 of the Code that
have not been reported and corrected.  There has been (i) no failure to meet the
minimum funding standards of Section 412 of the Code or Section 302 of ERISA
with respect of any Pension Plan, (ii) no application for a minimum funding
waiver under Section 430 of the Code or Section 303 of ERISA with respect to any
Pension Plan, or (iii) no failure to make by its due date a required installment
with respect to any Pension Plan, or the failure to make any required
contribution to a Multiemployer Pension Plan.  No Pension Plan has been
terminated, no steps have been taken by Borrower or member of the Controlled
Group or by the PBGC to terminate any Pension Plan, and no event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, exists with respect to any
Pension Plan.  No condition exists or event or transaction has occurred with
respect to any Pension Plan which could result in the incurrence by Borrower or
any member of the Controlled Group of any material liability, fine or penalty. 
Borrower has not and no member of the Controlled Group has incurred liability to
the PBGC (other than for current premiums) with respect to any Pension
Plan.  Except as otherwise prohibited by Section 5.15 hereof, all contributions
(if any) have been made to all Pension Plans and Multiemployer Pension Plans
that are required to be made by Borrower or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable law.  Neither Borrower nor any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Pension Plan, incurred
any withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and, other than the Chapter 11 Case, no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and neither Borrower nor any member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

3.09 Budgets.

 



 

 28

 

--------------------------------------------------------------------------------

 

 

The Approved Budget and each other budget or cash flow projection at the time
prepared and delivered to DIP Lenders was prepared by Borrower’s financial
personnel and represents the good faith belief of such Persons at such time as
to the probable course of Borrower’s businesses and financial affairs, over the
periods shown therein, subject to the assumptions stated therein. Borrower has
not failed to disclose any material assumptions or liabilities or any other
material information with respect to the Approved Budget or the accuracy of such
Approved Budget.  Borrower has provided a written affirmation made by an
appropriate financial officer of Borrower to DIP Agent affirming the
reasonableness of each of the assumptions and projections in the Approved
Budget.

3.10 Assets of the Guarantors.  All material assets of the Guarantors have been
disclosed in writing to DIP Lenders, and such disclosure is accurate in all
material respects.

 

3.11 Matters Relating to Collateral.

 

(a) The entry of the DIP Order is effective to create in favor of DIP Agent, for
the benefit of DIP Lenders, as security for the Obligations, a legal, valid,
enforceable and perfected Lien on all of the Collateral of Borrower and proceeds
thereof, as contemplated thereby, as described in the DIP Loan Documents.  The
provisions of the DIP Loan Documents shall be effective to create in favor DIP
Agent, for the benefit of DIP Lenders, a legal, valid, enforceable and perfected
security interest in the Collateral of Borrower and the Guarantors and proceeds
thereof, contemplated thereby, as described in the DIP Loan Documents.

(b) Except for the DIP Order , no authorization, approval or other action by,
and no notice to or filing with, any government authority is required for either
(i) the pledge or grant by Borrower of the Liens purported to be created in
favor of DIP Agent, for the benefit of DIP Lenders, pursuant to this DIP Credit
Agreement or any of the Security Documents (including the DIP Order ) or (ii)
the exercise by DIP Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to this DIP Credit Agreement,
any of the Security Documents or created or provided for by applicable law),
except for any necessary filings or recordings required in connection with
perfecting liens in Collateral owned by any Guarantor and except as may be
required, in connection with the disposition of any pledged Collateral, by laws
generally affecting the offering and sale of securities.

3.12 Accuracy of Information.

 

After due inquiry by the Responsible Officers, there is no known fact that
Borrower has not disclosed to DIP Lenders that could reasonably be expected to
result in a Material Adverse Change.  No statement or information, including
information concerning Borrower’s tax attributes (including the amount of net
operating loss carryforwards of Borrower and the Guarantors, any limitations on
the use thereof under section 382 of the Internal Revenue Code, and the degree
to which past transactions could contribute to an “ownership change” of Borrower
within the meaning of section 382 of the Internal Revenue Code), contained in
any DIP Loan Document, or any other document, certificate or statement furnished
by or on behalf of Borrower or any of the Guarantors to DIP Lenders, or any of
them, for use in connection with the transactions

 

 29

 

--------------------------------------------------------------------------------

 

 

contemplated by the DIP Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, when taken as a whole,
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
the light of the circumstances under which such statements were made (after
giving effect to all supplements and updates thereto).

3.13 Consents or Approvals.

 

No consent, approval or authorization of, or filing, registration or
qualification with, any governmental authority or any other Person is required
to be obtained or completed by Borrower in connection with the execution,
delivery or performance of any of the DIP Loan Documents which has not already
been obtained or completed, other than the consents, authorizations and
approvals of the Bankruptcy Court.

3.14 Litigation.

 

Other than the Chapter 11 Case,  and except as otherwise disclosed in the
Statements and Schedules or in any SEC Filing or any publicly available filings
made in connection with the Chapter 11 Case, no litigation, investigation or
proceeding of or before any arbitrator or governmental authority (not stayed by
reason of the Chapter 11 Case) is pending or, to the knowledge of Borrower and
each of the Guarantors, threatened by or against Borrower and each of the
Guarantors or against any of their respective properties or revenues (a) with
respect to any of the DIP Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Change.

3.15 Claims. To the best of Borrower’s knowledge, the following have been
disclosed, in writing  (including in any SEC Filing or any publicly available
filings made in connection with the Chapter 11 Case), to DIP Lenders, and such
disclosure is accurate in all material respects: (i) all material claims (as
such term is defined in 11 U.S.C. § 101(5)) of unaffiliated third parties
against Borrower or the Guarantors and (ii) all material indebtedness,
liabilities or guarantees of any obligations of the Guarantors to any other
person or entity, including each of the Alloy Debtors. Excluding ordinary course
expenses related to intercompany services, none of Borrower’s Affiliates that
have filed Chapter 11 cases (collectively, the “Alloy Debtors”) have any claims
(whether asserted or not asserted) against Borrower or any of the Guarantors.
Neither Borrower nor any Guarantor is aware of any claim of a creditor of the
Alloy Debtors against Borrower or a Guarantor.

 

3.16 No Breach of Covenant.    No breach of any covenant set forth herein has
occurred since the entry of the DIP Order or is continuing.  

3.17 No Default. Other than as a result of the commencement of the Chapter 11
Case, none of Borrower or any of the Guarantors is in default under or with
respect to any of its contractual obligations in any respect that could
reasonably be expected to have a Material Adverse Change. No default or event of
default hereunder has occurred and is continuing.

 

3.18 Intellectual Property.  Borrower and each of the Guarantors owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business in all material respects as

 

 30

 

--------------------------------------------------------------------------------

 

 

currently conducted. No material claim has been asserted with respect to
Borrower or the Guarantors and is pending by any person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does Borrower or any Guarantor
know of any valid basis for any such claim. The use of Intellectual Property by
Borrower and each of the Guarantors does not infringe on the rights of any
person in any material respect.

 

3.19 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Change:  (a) the facilities and properties
owned, leased or operated by Borrower or any  Guarantor do not contain, and have
not previously contained, any materials of environmental concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any environmental law;  (b) neither
Borrower nor any Guarantor has received or is aware of any notice of violation,
alleged violation, noncompliance, liability or potential liability regarding
environmental matters or compliance with environmental laws with regard to any
of the properties or facilities owned, leased or operated by  Borrower or
any Guarantors, nor do Borrower or any of the Guarantors have knowledge or
reason to believe that any such notice will be received or is being threatened;
and (c) none of Borrower or any of the Guarantors has assumed any liability of
any other person under the environmental laws.

 

3.20 AML Laws; Anti-corruption Laws and Sanctions.  Borrower and each of the
Guarantors has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower and each of the Guarantors and their
respective directors, officers, employees and agents with anti- corruption laws
and applicable sanctions. Borrower and each of the Guarantors, any of their
respective subsidiaries or, to the knowledge of Borrower or any Guarantor,  (a)
any of their respective directors or officers, or any of their respective
employees or affiliates, or (b) any agent of Borrower or the Guarantors or other
of its affiliates that will act in any capacity in connection with or benefit
from this DIP Credit Agreement, (i) is not a sanctioned person, (ii) is in
compliance in all material respects with anti-corruption laws and sanctions,
(iii) to the extent applicable, is in compliance in all material respects with
anti-money laundering laws. No extension of credit under this DIP Credit
Agreement, use of proceeds thereof by Borrower or any of the Guarantors or their
respective subsidiaries or other transaction contemplated by the DIP Loan
Documents will cause a violation of AML Laws,  Anti-Corruption Laws or
applicable sanctions.  Borrower and each of the Guarantors represents that
neither it nor any of its subsidiaries, or, to its knowledge, its parent company
or any other of its affiliates has engaged in or intends to engage in any
unlawful dealings or transactions with, or for the benefit of, any sanctioned
person or with or in any sanctioned country.

 

3.21 DIP Financing Order.  (a) At all times after its entry by the Bankruptcy
Courts, the DIP Order, is in full force and effect, and has not been vacated,
reversed, terminated, stayed modified or amended in any manner without the
reasonable written consent of DIP Lenders, (b) upon the occurrence of the
Maturity Date (whether by acceleration or otherwise) of any of the Obligations,
 DIP Lenders shall, subject to Article VII  and the applicable provisions of the
DIP Order, be entitled to immediate payment of such Obligations, and to enforce
the remedies provided for under the DIP Loan Documents in accordance with the
terms thereof and such DIP Order, as applicable, without further application to
or order by the Bankruptcy Court, (c) if the DIP Order is the subject of a
pending appeal in any respect, none of such DIP Order, the extension of credit
or the performance by Borrower of any of its obligations under any of the DIP
Loan Documents shall

 

 31

 

--------------------------------------------------------------------------------

 

 

be the subject of a presently effective stay pending appeal. Borrower and DIP
Lenders shall be entitled to rely in good faith upon the DIP Order,
notwithstanding objection thereto or appeal therefrom by any interested party.
Borrower and the Guarantors shall be permitted and required to perform their
respective obligations in compliance with the DIP Loan Documents notwithstanding
any such objection or appeal unless the DIP Order has been stayed by a court of
competent jurisdiction.

 

3.22 Superpriority Claims; Liens. Upon entry of the DIP Order, such DIP Order
and the DIP Loan Documents are sufficient to provide the DIP superpriority
claims of DIP Lenders and security interests and liens on the Collateral of
Borrower described in, and with the priority provided in the DIP Order.

 

Article IV.
AFFIRMATIVE COVENANTS

Borrower agrees that, so long as any DIP Loan is outstanding or other
Obligations remain unpaid:

4.01 Financial Statements and Other Reports.

 

Borrower will maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in accordance with GAAP and to provide the information required to be
delivered to DIP Lenders hereunder, and will deliver to DIP Agent (who will
delivery to DIP Lenders):

(a) as soon as practicable and in any event within thirty  (30) days after the
end of each fiscal month, a consolidated balance sheet of Borrower and the
Guarantors as at the end of such fiscal month and the related consolidated
statements of operations and cash flows for such fiscal month, and for the
portion of the Fiscal Year ended at the end of such fiscal month, all in
reasonable detail and certified by a Responsible Officer as fairly presenting
the financial condition and results of operations of Borrower and the Guarantors
and as having been prepared in accordance with GAAP;

(b) together with each delivery of financial statements pursuant to
Section 4.01(a), a Compliance Certificate;

(c) promptly upon receipt thereof, copies of all reports submitted to Borrower
by independent public accountants in connection with each annual, interim or
special audit of the financial statements of Borrower made by such accountants,
including the comment letter submitted by such accountants to management in
connection with their annual audit;

(d) promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made available
generally by Borrower to its security holders, and (ii) all press releases and
other statements made available generally by Borrower concerning material
developments in the business of Borrower;



 

 32

 

--------------------------------------------------------------------------------

 

 

(e) promptly upon any Responsible Officer of Borrower obtaining knowledge (i) of
the existence of any Event of Default or Default, or becoming aware that the
holder of any Debt of Borrower has given any notice or taken any other action
with respect to a claimed default thereunder, (ii) of any change in the
composition of Borrower’s Board, (iii)  of any default under any contractual
obligation of Borrower or any of the Guarantors or litigation, investigation or
proceeding that may exist at any time between Borrower and any of the Guarantors
and any governmental authority, that in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Change, (iv) of the commencement of any litigation or
proceeding affecting Borrower or any of the Guarantors (1) in which the amount
involved is $100,000 or more and not covered by insurance, (2) in which material
injunctive or similar relief is sought or (3) which relates to any DIP
Loan  Document, (v) of any developments or event that has had or could
reasonably be expected to have a Material Adverse Change, or (vi) the assertion
of any indemnity claim against Borrower in an amount equal to or greater than
$100,000 (individually or in the aggregate),  a certificate of a Responsible
Officer specifying the nature and period of existence of any such condition or
event, or specifying the notice given or action taken by such holder or Person
and the nature of such claimed default (including any Event of Default or
Default), event or condition, and what action Borrower have taken, are taking or
propose to take with respect thereto;

(f) promptly upon any Responsible Officer of Borrower obtaining knowledge (and
in any event within ten (10) days after Borrower or any member of the Controlled
Group knows or has reason to know) of (i) the institution of any steps by
Borrower or any member of the Controlled Group or any other Person to terminate
any Pension Plan or to have a trustee appointed to administer any Pension Plan,
(ii) the failure of Borrower or any member of the Controlled Group to make a
required contribution to any Pension Plan or to any Multiemployer Pension Plan,
(iii) the imposition of a lien under Sections 303(k) or 4068 of ERISA with
respect to the assets of Borrower or any member of the Controlled Group, (iv)
the taking of any action with respect to a Pension Plan which could result in
the requirement that Borrower furnish a bond or other security to the PBGC or
such Pension Plan, (v) the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan which could result in the incurrence by
Borrower or any member of the Controlled Group of any material liability, fine
or penalty (including any claim or demand for withdrawal liability or partial
withdrawal from any Multiemployer Pension Plan), (vi) any material increase in
the contingent liability of Borrower or any member of the Controlled Group with
respect to any post-retirement welfare plan benefit, (vii) any notice from a
Multiemployer Pension Plan sponsor, concerning the imposition or amount of
withdrawal liability imposed on Borrower or any member of the Controlled Group,
or (viii) any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent, a certificate of a Responsible Officer specifying the nature and
period of existence of any such condition or event, or specifying the notice
given or action taken by such holder or Person, and what action Borrower has
taken, is taking or proposed to take with respect thereto;



 

 33

 

--------------------------------------------------------------------------------

 

 

(g) promptly upon any officer of Borrower obtaining knowledge of any complaint,
order, citation, notice or other written communication from any Person delivered
to Borrower with respect to, or if any Responsible Officer of Borrower becomes
aware of (A) the existence or alleged existence of a violation of any
Environmental Law by Borrower after the Petition Date that could reasonably be
expected to result in a Material Adverse Change or the incurrence of any
material liability, obligation, loss, damage, cost, expense, fine, penalty or
sanction by Borrower or the requirement on Borrower to commence any remedial
action resulting from or in connection with any air emission, water discharge,
noise emission, hazardous material or any other environmental, health or safety
matter at, upon, under or within any of the properties now or previously owned,
leased or operated by Borrower, or due to the operations or activities of
Borrower or any other Person on or in connection with any such property or any
part thereof or (B) any Release or threatened Release after the Petition Date on
any of such properties of hazardous material not in compliance with
Environmental Laws, a certificate of a Responsible Officer specifying the nature
and period of existence of any such condition or event, or specifying the notice
given or action taken by such holder or Person, and what action Borrower has
taken, is taking or proposes to take with respect thereto, provided,  that for
the purposes of this Section,  Borrower shall be deemed to include any business
or business entity which is, in whole or in part, a predecessor of Borrower;

(h) copies of any reports or notices related to any material taxes and any other
material reports or notices received by Borrower from, or filed by Borrower
with, any Federal, state or local governmental agency or body;

(i) on or before the close of business on Tuesday of each week, (A) a detailed
cash usage report compared to the Approved Budget, which shall be subject in all
respects to DIP Lenders’ approval, with variations from the Approved Budget not
to exceed ten percent (10.0%), tested on a rolling four-week basis beginning one
week following approval of the DIP Order and the three weeks prior to such
approval (each, a “Budget Period”) with the variance tested for the aggregate
category “Total Operating Disbursements” and  provided that (x) amounts in all
other categories and the portion of SG&A relating to amounts paid pursuant to
D&O tail insurance shall be tested on a line-item basis, (y) the fees and
expenses of DIP Lenders and its professionals are not required to be included in
the budgets and shall be excluded for determining any variance and (z) any cash
receipts shall be excluded for all calculations of any variance and (B) a
variance report reflecting, on a line-item basis, (w) the actual cash receipts
and expenditures for the preceding week and the percentage variance of such
actual results (and brief explanation of variances) from those reflected in the
Approved Budget for such week and (x) the actual cash expenditures for the prior
Budget Period and a comparison to the Approved Budget for that period; (y) the
actual cumulative cash expenditures for all of the prior months since the entry
of the DIP Order as compared to the Approved Budget for such months; and (z) a
narrative explanation of the variances between the actual monthly expenditures
and the budgeted monthly expenditures; (C) an updated monthly cash flow forecast
for the then-remaining period of the Approved Budget; and (D) an updated rolling
thirteen-week financial forecast and cash flow projection for Borrower and the
Guarantors in form and substance satisfactory to DIP Lenders, reflecting, on a
line-item basis, anticipated cash receipts and expenditures for each week during
the succeeding month;



 

 34

 

--------------------------------------------------------------------------------

 

 

(j) upon the reasonable request of DIP Agent and three (3) Business Days’
written notice to Borrower,  DIP Agent may require Borrower to obtain and
deliver to DIP Lenders, or may itself, or through any of its officers, employees
or agents, obtain, in either case at Borrower’s expense to the extent provided
in the Approved Budget, appraisal reports in form, substance, scope and
methodology, and from appraisers, satisfactory to DIP Agent, stating the then
current market values of all or any portion of the Collateral (including,
without limitation, Inventory, Equipment and Fixtures); Borrower shall allow DIP
Agent to obtain such appraisals of Collateral not less frequently than once per
calendar quarter; in addition, from time to time, if DIP Agent determines that
obtaining appraisals is necessary in order for DIP Agent and DIP Lenders to
comply with applicable laws or regulations, Borrower shall obtain and deliver to
DIP Lenders, or DIP Agent may itself, or through any of its officers, employees
or agents, obtain, in either case at Borrower’ expense, appraisal reports, in
form and substance, and from appraisers, satisfactory to DIP Agent stating the
then current fair market values of all or any portion of the Collateral; and

(k) with reasonable promptness, such other information and data with respect to
Borrower,  including detailed quarterly budgets which shall be subject in all
respects to the approval of DIP Lenders,  as from time to time may be reasonably
requested by DIP Lenders.

Financial statements required to be delivered pursuant to this Section 4.01 (to
the extent any such financial statements are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which such materials are
publicly available as posted on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR); or (ii) on which such financial statements are posted
on Borrower’s behalf on an Internet or intranet website, if any, to which each
DIP Lender and DIP Agent have access (whether a commercial, third-party website
or whether sponsored by DIP Agent); provided that:  (A) upon written request by
DIP Agent,  Borrower shall deliver paper copies of such financial statements to
DIP Agent or any DIP Lender upon its request to Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by DIP
Agent or such DIP Lender and (B) Borrower shall notify DIP Agent and each DIP
Lender (by telecopier or electronic mail) of the posting of any such financial
statements and provide to DIP Agent by electronic mail electronic versions
(i.e., soft copies) of such financial statements. 

4.02 Payment and Performance of Obligations.

 

Borrower (a) will pay and discharge, at or before maturity, all of its
obligations and liabilities, including tax liabilities, except for such
obligations and/or liabilities which are not provided to be paid in the Approved
Budget, are the subject of a Permitted Contest, or are otherwise effectively
stayed by the Chapter 11 Case, or the nonpayment or nondischarge of which could
not reasonably be expected to have a Material Adverse Change, and all
obligations under the Approved Budget,  (b) will maintain, in accordance with
GAAP and to the extent provided in the Approved Budget, appropriate reserves for
the accrual of all of their respective obligations and liabilities, and (c) will
not breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except to the extent that the failure
to do any of the above could not reasonably

 

 35

 

--------------------------------------------------------------------------------

 

 

be expected to have a Material Adverse Change or is otherwise effectively stayed
under the Chapter 11 Case or which will be rejected or have been rejected in the
Chapter 11 Case.

4.03 Conduct of Business and Maintenance of Existence.

 

Borrower will continue to engage in business of the same general type as it now
conducts (except to the extent otherwise contemplated on the Closing Date and
reflected in the Approved Budget) and will preserve, renew and keep in full
force and effect its existence and its rights, privileges and franchises
necessary or desirable in the normal conduct of its business.

4.04 Compliance with DIP Order .

 

Borrower shall comply in all respects, after entry thereof, with all
requirements and obligations set forth in the DIP Order, “first day” orders and
“second day” orders, as each order is amended and in effect from time to time in
accordance with the Commitment Letter and the DIP Loan Documents, as applicable

4.05 Compliance with Laws.

 

Borrower shall comply with all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities, including all Environmental Laws,
except as otherwise permitted by the Bankruptcy Court or where the noncompliance
with which could not reasonably be expected to have a Material Adverse Change.

4.06 Inspection of Property, Books and Records.

 

Borrower will keep proper books of record and account in accordance with GAAP in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities, and will permit, at its
sole cost representatives of DIP Lenders to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, to conduct a collateral audit and analysis of the Collateral and to
discuss their respective affairs, finances and accounts with its officers,
employees and independent public accountants as often as may be warranted in the
reasonable credit judgment of DIP Lenders. In the absence of an Event of
Default,  DIP Lenders exercising any rights pursuant to this Section 4.06 shall
give Borrower one (1) Business Day’s prior notice of such exercise. No notice
shall be required during the existence and continuance of any Event of Default. 
DIP Lenders’ access to Borrower’ books and records shall not be deemed to be a
waiver of the attorney-client privilege by Borrower with respect to any books
and records subject to the attorney-client privilege or other applicable
privilege.

4.07 Use of Proceeds.

 

Subject to the Approved Budget,  Borrower will use the proceeds of the DIP
Loans to fund general working capital, operational expenses and restructuring
expenses of Borrower, solely to the extent permitted by the DIP Order, the
Approved Budget and the DIP Loan Documents, as applicable. For the avoidance of
doubt, no proceeds of the DIP Loans or proceeds of any Collateral may be used to
pay fees of any professional other than the Estate Professional Fees.  The
proceeds of the DIP Loans shall not be used by Borrower to assert or prosecute
any claim, demand, or cause of action against DIP Lenders,  including, in each
case, without limitation, any action, suit, or other

 

 36

 

--------------------------------------------------------------------------------

 

 

proceeding for breach of contract or tort or pursuant to Sections 105, 510, 544,
547, 548, 549, 550, or 552 of the Bankruptcy Code, or under any other applicable
law (state, federal, or foreign), or otherwise. Except as set forth in the DIP
Order, in no event and notwithstanding any other provision of this DIP Credit
Agreement or other DIP Loan Document, shall any portion of the DIP Loans or the
Collateral be used to (A) permit Borrower, the Committee, any other
party-in-interest or their respective representatives or Affiliates to
challenge, object to or otherwise contest or commence any contested
matter, adversary proceeding or action in any court to determine (1) the
validity, perfection or priority of security interests on assets of Borrower in
favor of DIP Agent, for the benefit of DIP Lenders or (2) the enforceability of
the obligations of Borrower under the DIP Loan Documents, or (B) fund
acquisitions, capital expenditures, capital leases or other transactions not in
the ordinary course of Borrower’s business.

4.08 Further Assurances.

 

Borrower will, at its own cost and expense, cause to be promptly and duly taken,
executed, acknowledged and delivered after the Closing Date (and in any event
within the time period requested by DIP Lenders) all such further acts,
documents (including, without limitation, assignments, certificates,
supplemental documents, mortgages, leasehold mortgages, landlord waivers,
surveys, title searches, title policies and financing statements) and assurances
as may from time to time be necessary or as DIP Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the DIP Loan
Documents and the transactions contemplated thereby, including all such actions
to establish, preserve, protect and perfect a first priority Lien (subject only
to liens permitted hereunder) in favor of DIP Agent, for the benefit of DIP
Lenders, on the Collateral (including Collateral acquired after the date
hereof), including on any and all assets of Borrower, whether now owned or
hereafter acquired.  Notwithstanding anything to the contrary in this DIP Credit
Agreement, such costs and expenses incurred under this Section 4.08 will not be
considered in calculating variances from the Approved Budget.

4.09 Cooperation.

 

Borrower will cooperate with DIP Agent,  DIP Lenders and their advisors in
providing to DIP Agent and DIP Lenders and such advisors such information as is
reasonably necessary in order to permit DIP Agent and DIP Lenders and such
advisors to evaluate the Approved Budget and other budgets and cash flow
projections delivered hereunder, and to prepare periodic reconciliations of
Borrower’ actual performance to its performance projected in the Approved Budget
and such other budgets and cash flow projections.

4.10 Access and Information .

 

(a) Borrower shall and shall cause its financial advisors and management
personnel to, consult with DIP Agent and DIP Lenders from time to time,
including but not limited to conference calls with Borrower’s management
personnel as requested by DIP Lenders,  regarding all of Borrower’s strategic
efforts, business plans, material operations, projections (financial or
otherwise), financial statements, budgets (including the Approved Budget),
restructuring efforts, asset sales or other reports prepared by Borrower’s
employees.    Borrower shall permit DIP Agent and DIP Lenders to monitor
Borrower’s business operations.  Borrower shall permit DIP Agent and DIP Lenders
to engage in a

 

 37

 

--------------------------------------------------------------------------------

 

 

regular dialogue with and consult with DIP Agent’s and DIP Lenders’ financial
advisors with respect to financial and operational aspects of Borrower’s
operations as well as conclusions with respect thereto. Borrower shall make its
management personnel reasonably available to DIP Agent and DIP Lenders on a
regular basis to discuss the foregoing.

(b) Borrower shall deliver (i) in advance, to DIP Lenders, all draft pleadings
and public announcements relating to Borrower’s assets (including without
limitation any tax attributes) and business plan and consider DIP Lenders’
comments thereto in good faith, and (ii) all pleadings, motions, applications,
judicial information, financial information and other documents filed by or on
behalf of Borrower or any of the Guarantors with the Bankruptcy Court, or
distributed by or on behalf of Borrower or any of the Guarantors to any official
committee appointed in the Chapter 11 Case.

Article V.
NEGATIVE COVENANTS

Borrower agrees that, so long as any DIP Loan is outstanding or other
Obligations remain unpaid:

5.01 Debt.

 

Except for the Real Alloy DIP Order and the loan documents to the extent
approved thereunder, and to the extent not inconsistent with the DIP Order,
 Borrower will not, and will not permit any Guarantor to, directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, or any contingent
obligations that would be Debt hereunder if they were non-contingent, except
for:

(a) Debt under the DIP Loan Documents; and

(b) Debt under the Approved Budget.

5.02 Liens.

 

Except for the Real Alloy DIP Order and the loan documents to the extent
approved thereunder, and to the extent not inconsistent with the DIP Order,
 Borrower will not, and will not permit any Guarantor to, directly or
indirectly, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

(a) Liens created by the Security Documents securing the Obligations;

(b) Liens in connection with Debt permitted under Section 5.01;

(c) Liens for Taxes (including real property Taxes) (i) which are not past due
or remain payable without penalty, or (ii) the non-payment of which is permitted
by Section 4.02;



 

 38

 

--------------------------------------------------------------------------------

 

 

(d) carrier’s, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not past due or remain payable without penalty or which are subject to
a Permitted Contest, which contest has the effect of preventing the forfeiture
or sale of the property subject thereto and for which adequate reserves in
accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with worker’s
compensation, unemployment insurance and other social security legislation
(including inchoate Liens for amounts required to be remitted but not yet due)
or to secure the performance of tenders, statutory obligations, surety, stay,
customs and appeals bonds, bids, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgement or judicial attachment liens with respect to
judgments the existence of which do not constitute an Event of Default;

(g) survey exceptions, easements, rights-of-way, servitudes, sewers,
electric lines, telegraph and telephone lines, zoning and other recorded
covenants, conditions, restrictions, reservations, licenses, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
ordinary course of business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any DIP Loan Party;

(h) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not secure any Debt or the deferred purchase price
of property or services and any interest or title of a lessor or sublessor under
any lease permitted by this DIP Credit Agreement;

(i) Liens arising from the filing of precautionary UCC financing statements (or
equivalents) with respect to any lease permitted by this DIP Credit Agreement;

(j) non-exclusive licenses and sublicenses of Intellectual Property granted by a
 DIP Loan Party and leases or subleases (by a DIP Loan Party as lessor or
sublessor) to third parties in the ordinary course of business not interfering
with the business of the DIP Loan Parties;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(l) Liens granted under the DIP Order ;

(m) the Carve Out; and



 

 39

 

--------------------------------------------------------------------------------

 

 

(n) the replacement, extension or renewal of any lien permitted above arising
out of the permitted extension, renewal or replacement of the Debt secured
thereby.

5.03 Restricted Distributions.

 

Borrower will not, and will not permit any Guarantor to, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Distribution,
except for any Restricted Distribution made by a Guarantor to Borrower or any
other Guarantor.

5.04 Payments and Modifications of Certain Debt.

 

Except for the Real Alloy DIP Order and the loan documents to the extent
approved thereunder, and to the extent not inconsistent with the DIP Order,
 Borrower will not, and will not permit any Guarantor to, directly or
indirectly, declare, pay, make or set aside any amount for payment in respect
of, or materially modify the terms of, any subordinated or other prepetition
Debt owed by Borrower or any Guarantor.    

5.05 Consolidations, Mergers, Sales of Assets and Sale/Leasebacks.

 

Except  as may be approved by the Bankruptcy Court with respect to the Alloy
Debtors,  Borrower will not, and will not permit any Guarantor to, directly or
indirectly, (a)  sell, lease, license or otherwise transfer, directly or
indirectly, any of its assets or all or substantially all of its assets or
consolidate or merge with any other Person, or (b) enter into any Sale/Leaseback
transaction unless DIP Agent shall have approved any such sale, consolidation,
merger or Sale/Leaseback in writing, other than (i) the Plan and, to the extent
permitted by the Bankruptcy Court, any other corporate reorganization, (ii) any
other sales of assets permitted by the applicable order of the Bankruptcy Court
and not otherwise prohibited by the DIP Loan Documents,  and (iii) sales of
assets made to comply with any order of any governmental authority or any
applicable laws and sales of Cash Equivalents.

5.06 Purchase of Assets, Investments.

 

Borrower will not, and will not permit any Guarantor to, directly or indirectly,
acquire any assets other than in the ordinary course of business which shall
also be in accordance with the Approved Budget.  Borrower will not, and will not
permit any Guarantor to, directly or indirectly, make, acquire or own any
Investment in any Person, other than (a) Cash Equivalents;  (b) bank deposits
established in accordance with Section 5.15; and (c) Investments necessary in
connection with Borrower’s plan of reorganization subject to the consent of DIP
Lenders, not to be unreasonably withheld or delayed. Without limiting the
generality of the foregoing, Borrower will not, and will not permit any
Guarantor to (x) engage in any joint venture or partnership with any other
Person or (y) acquire or create any direct Subsidiary other than any Subsidiary,
the creation of which is provided for by a Bankruptcy Court order issued in
connection with a sale of the Alloy Debtors and which creation does not
materially and adversely affect the interests of DIP Lenders in Borrower, any
Guarantor or the Collateral.  For the avoidance of doubt, nothing in this
Section shall prohibit or restrict any transaction of any Alloy Debtor or its
Subsidiaries.

5.07 Transactions with Affiliates.

 



 

 40

 

--------------------------------------------------------------------------------

 

 

Except for transactions that are disclosed to DIP Lenders in writing in advance
of being entered into and which contain terms that are no less favorable to
Borrower  than those which might be obtained from a third party, Borrower will
not, and will not permit any Guarantor to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of Borrower
or any Guarantor, other than (a) any transaction among Borrower and a Guarantor;
 (b) ordinary course administration and transactions by Borrower with any of the
Alloy Debtors;  (c) any transactions in connection with the reorganization of
Borrower, subject to the consent of DIP Lenders (not to be unreasonably withheld
or delayed); and (d) transactions in existence on the Closing Date and any
similar transaction among Borrower and the Guarantors as consistent with past
practice.

5.08 Modification of Organizational Documents.

 

Borrower will not, and will not permit any Guarantor to directly or indirectly,
amend or otherwise modify any of its Organizational Documents, except for such
amendments or other modifications required by law in connection with the Chapter
11 Case and fully disclosed to DIP Lenders, or such amendments or modifications
as may be permitted or required by a Plan.  

5.09 Fiscal Year.

 

Borrower will not, and will not permit any Guarantor to change its Fiscal Year.

5.10 Conduct of Business.

 

Borrower will not, and will not permit any Guarantor to, directly or indirectly,
engage in any line of business other than those businesses engaged in on the
Closing Date and businesses reasonably related thereto and will not take any
action to materially impair assets of Borrower,  including with respect to the
availability of any tax attributes of Borrower, without the prior written
consent of DIP Lenders.

5.11 Corporate Names; Jurisdiction of Organization.

 

Borrower will not, and will not permit any Guarantor to, change its corporate
name, identity, or its jurisdiction of formation or organization.

5.12 Bank Accounts; Cash Management System.

 

Except to the extent consistent with the Cash Management Order and/or the Real
Alloy DIP Order and the loan documents approved thereunder, Borrower will not,
directly or indirectly, and will not permit any Guarantor to: (a) establish any
new bank account without prior written notice to DIP Lenders and unless DIP
Agent,  Borrower and the bank at which the account is to be opened enter into a
Deposit Account Control Agreement regarding such bank account pursuant to which
such bank acknowledges the security interest of DIP Agent, for the benefit of
DIP Lenders, in such bank account, agrees to comply with instructions originated
by DIP Agent directing disposition of the funds in the bank account without
further consent from Borrower or any Guarantor as applicable, on terms
satisfactory to DIP Agent; or (b) without the approval of DIP

 

 41

 

--------------------------------------------------------------------------------

 

 

Agent, otherwise change its cash management processes and procedures from those
set forth on the Closing Date.

5.13 Hedging Transactions.

 

Except as may be approved by the Bankruptcy Court with respect to the Alloy
Debtors,  Borrower will not, and will not permit any Guarantor to, engage in any
hedging or similar transactions, unless otherwise approved by DIP Agent.

5.14 Payments to Pre-Petition Unsecured Creditors.

 

Borrower shall not make any payment of any proceeds constituting part of the
Collateral or other cash (including, without limitation, proceeds of DIP Loans)
 (a) to any holder of an allowed claim under or pursuant to Section 503(b)(9) of
the Bankruptcy Code, or (b) to any unsecured creditor of Borrower on account of
claims arising prior to the commencement of the Chapter 11 Case (including,
without limitation, payments in respect of reclamation claims of unpaid
suppliers of goods delivered to Borrower prior to the commencement of the
Chapter 11 Case (regardless of whether such claims have been granted
administrative expense priority status pursuant to Section 546(c) of the
Bankruptcy Code)), except upon ten (10) days prior written notice to DIP Lenders
and so long as such payments are specifically provided in the Approved Budget.

5.15 Pension Plan Payments.  

 

On and after the Closing Date, neither Borrower nor any member of the Controlled
Group shall (i) make any payments with respect to any Pension Plan or
Multiemployer Pension Plan,  including payment of expenses, unless otherwise
required by law or permitted by the Bankruptcy Court;  (ii) contribute to or
assume an obligation to contribute to, any Multiemployer Pension Plan;  (iii)
acquire an interest in any Person that causes such Person to become a member of
the Controlled Group if such Person sponsors, maintains or contributes to, or at
any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to any plan that is subject to Title IV of ERISA or
Section 412 of the Code;  (iv) contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in Section 3(1) of
ERISA,  including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability; or (v)
engage in any transaction in connection with which it could be subjected to
either a civil penalty assessed pursuant to Section 502(c), (i) or (l) of ERISA
or a tax imposed by Section 4975 of the Code.

5.16 Borrower’s Accounts.

 

Borrower shall not hold estate funds or property other than the DIP Loans
proceeds or Collateral in Borrower’s Account.  Borrower shall not make
disbursements from Borrower’s Account, other than disbursements in accordance
with the Approved Budget.



 

 42

 

--------------------------------------------------------------------------------

 

 

Article VI.
CONDITIONS

The obligation of DIP Lenders to make the initial DIP Loan is subject to the
satisfaction of the following conditions precedent to the satisfaction of DIP
Lenders in their sole discretion:

(a) All material public statements and pleadings filed by Borrower after the
date of the Commitment Letter relating to the DIP Loans or the assets and
business plan of Borrower or the Guarantors (but not, for the avoidance of
doubt, the assets and business plan of the Alloy Debtors)  shall be in form and
substance acceptable to DIP Lenders;

(b) DIP Order shall have been entered by the Bankruptcy Court in the Chapter 11
Case after notice and a hearing conducted in accordance with the Bankruptcy Code
and rules thereunder, which DIP Order approves the transactions and fees
contemplated herein and under the Commitment Letter and grants superpriority
administrative expense claim status and liens on the Collateral,  which shall
not have been modified, reversed or stayed pending appeal, in form and substance
satisfactory to DIP Lenders, authorizing and approving the transactions
contemplated in this DIP Credit Agreement on terms acceptable to DIP Lenders;

(c) Borrower and the Guarantors shall be in compliance in all respects with the
DIP Order;

(d) DIP Lenders shall have received the Approved Budget and all other financial
information, projections and reports regarding Borrower as reasonably requested
by DIP Lenders, all in form and substance satisfactory to DIP Lenders, and as of
the Closing Date;

(e) Borrower and the Guarantors shall have executed and delivered, as
applicable, the DIP Credit Agreement, the Notes, the Security Documents, the
Guaranty Agreements, all other DIP Loan Documents (except for Deposit Account
Control Agreements which shall be executed and delivered no later than 20
Business Days following the Closing Date) and such other documents and
agreements as DIP Lenders shall request, each in form and substance satisfactory
to DIP Lenders;

(f) DIP Lenders shall have received satisfactory evidence of the appropriate
authorization of Borrower’s Board and each Guarantor’s board of directors (or
similar governing body) to execute, deliver and perform the obligations of
Borrower and each Guarantor under the DIP Loan Documents;

(g) DIP Lenders shall have received (i) satisfactory evidence that all necessary
governmental, shareholder and third party approvals, consents, licenses,
franchises and permits in connection with the execution, delivery and
performance of this DIP Credit Agreement and the other DIP Loan Documents and
the operation by Borrower and the Guarantors of their businesses shall have been
obtained and remain in full force and effect; or (ii) an officer’s certificate
in form and substance reasonably satisfactory to DIP Lenders affirming that no
such consents or approvals are required;



 

 43

 

--------------------------------------------------------------------------------

 

 

(h) DIP Lenders shall have received satisfactory evidence that Borrower’s cash
management system on the Closing Date is substantially similar to Borrower’s
cash management system prior to the Closing Date, except for changes approved by
DIP Lenders;

(i) DIP Lenders shall have received a Notice of Borrowing in accordance with
Section 2.01(b);

(j) immediately after such Borrowing and after application of the proceeds
thereof or after such issuance, the DIP Loan Outstandings shall not exceed the
DIP Commitment;

(k) immediately before and after such Borrowing, no Default or Event of Default
hereunder or under the DIP Order shall have occurred and be continuing;

(l) the representations and warranties of Borrower contained in the DIP Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date;

(m) No Material Adverse Change shall have occurred since January 10, 2018, other
than the events typically resulting from the filing of Chapter 11 cases, as
determined by DIP Lenders in their reasonable business judgment;

(n) Borrower shall have paid to DIP Lenders all fees and expenses then owing to
DIP Lenders in connection with the Commitment Letter and the DIP Credit
Agreement;

(o) The DIP Lenders shall be satisfied that they have been granted, and still
continue to hold, perfected superpriority liens on all Collateral of Borrower
and the Guarantors, as described in the DIP Loan Documents, on and after the
Closing Date, which Collateral shall not be subject to any other liens, except
existing liens acceptable to DIP Lenders;

(p) The cash balance of Borrower shall be no less than $950,000; and

(q) DIP Lenders shall have received such other documents, instruments and/or
agreements as DIP Lenders may reasonably request.

The obligation of DIP Lenders to make each additional DIP Loan is subject only
to the satisfaction of the conditions precedent set forth in clauses (a), (c)
and (i) through (o) this Article VI.    Each Borrowing and each giving of a
Notice of Borrowing hereunder shall be deemed to be a representation and
warranty by Borrower on the date of such borrowing or notice as to the facts
specified in clauses (j), (k),  (l),  and (m) above.



 

 44

 

--------------------------------------------------------------------------------

 

 

Article VII.
EVENTS OF DEFAULT

7.01 Events of Default.

 

For purposes of the DIP Loan Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default” solely to the extent
Borrower shall have received written notice thereof from DIP Agent or any DIP
Lender (which notice shall have been filed with the Bankruptcy Court), and shall
have failed to cure such condition or event, as applicable, within five (5) days
of receipt of such notice:

(a) Borrower shall fail to pay when due (whether by acceleration of otherwise)
any principal, interest, premium or fee due under any DIP Loan Document or any
other amount payable under any DIP Loan Document within two (2) Business Days of
when due; or

(b) Borrower shall fail to observe or perform any covenant contained in
Section 4.01(a), (b),  (e) and (i),  Section 4.07 or Article V; or

(c) Borrower shall fail to observe or perform any covenant contained in
Section 4.09 or Section 4.10 and such default is not remedied or waived within 3
Business Days;

(d) Borrower or any Guarantor shall default in the performance of or compliance
with any term contained in this DIP Credit Agreement or in any other DIP Loan
Document (other than occurrences described in other provisions of this
Section 7.01 for which a different grace or cure period is specified or which
constitute immediate Events of Default) and such default is not remedied or
waived within thirty (30) days after the earlier of (i) receipt by Borrower or
the Guarantors of notice from DIP Agent or any DIP Lender of such default, or
(ii) actual knowledge of Borrower or any Guarantor of such default; or

(e) any representation, warranty, certification or statement made by Borrower or
any Guarantor in any DIP Loan Document or in any certificate, financial
statement or other document delivered post-petition pursuant to any DIP Loan
Document is incorrect or misleading in any respect (or in any material respect
if such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made); or

(f) Borrower shall default in the performance or observance of any term,
covenant, condition or agreement contained in the DIP Order or shall fail to
meet any DIP Milestone, unless such term or DIP Milestone is previously agreed
to be waived or amended by DIP Agent; or

(g) failure of Borrower to pay when due, within any applicable grace period, any
principal, interest or other amount on Debt (other than the DIP Loans) in excess
of

 

 45

 

--------------------------------------------------------------------------------

 

 

$250,000 (individually or in the aggregate), or the occurrence of any breach,
default, condition or event with respect to any such Debt (other than the DIP
Loans), entered into on or after the Petition Date, assumed during the course of
the Chapter 11 Case or otherwise required to be paid during the pendency of the
Chapter 11 Case; or

(h)  (i) the institution of any steps by any Person to terminate a Pension Plan
if as a result of such termination Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000,
(ii) the commencement of proceedings by the PBGC to terminate or to appoint a
trustee to administer any Pension Plan, (iii) the imposition of a lien under
Sections 303(k) or 4068 of ERISA with respect to the assets of Borrower or any
member of the Controlled Group, or (iv) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Pension Plan and the withdrawal
liability to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that Borrower or any member of
the Controlled Group have incurred on the date of such withdrawal) exceeds
$250,000; or

(i) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected senior Lien on any significant portion of the
Collateral purported to be secured thereby, subject to no prior or equal Lien
except Liens permitted hereunder, or Borrower or any Guarantor shall so assert
in writing; or

(j) any of the DIP Loan Documents shall for any reason fail to constitute the
valid and binding agreement of Borrower or any Guarantor party thereto, or
Borrower or any Guarantor shall so assert in writing; or

(k) the terms of this DIP Credit Agreement or the terms in any of the other DIP
Loan Documents shall be revised, modified or vacated by order of the Bankruptcy
Court in a manner not acceptable to DIP Lenders; or

(l) any change shall occur after the Closing Date in Borrower’s business,
assets, financial conditions or income, or any event or condition exists, which
in any case would, in the reasonable judgment of DIP Agent, be reasonably likely
to have a Material Adverse Change; or

(m) the DIP Order  shall have been modified or amended without DIP Lenders’
approval or shall have been reversed or stayed pending appeal; or

(n) the occurrence of a Termination Event; or

(o) the occurrence of a Change of Control; or

(p) Borrower shall obtain, or the Bankruptcy Court shall enter an order
approving, any additional financing from a party other than DIP Lenders,
 including from any of its subsidiaries;



 

 46

 

--------------------------------------------------------------------------------

 

 

(q) Borrower files a motion, or the Bankruptcy Court enters an order
subordinating, disallowing, or otherwise challenging the claims and liens of DIP
Lenders under the DIP Loan Documents;

(r) any other claim which is senior to or pari passu with DIP Lenders’
administrative claim or any lien on any assets or property of Borrower shall be
granted without DIP Lenders’ consent, except as expressly permitted by the DIP
Loan Documents;

(s) Borrower shall (A) contest the validity or enforceability of any DIP Loan
Document in writing or deny in writing that it has any further liability
thereunder or (B) contest the validity or perfection of the liens and security
interests securing the DIP Loans;

(t) any attempt by Borrower to invalidate or otherwise impair the DIP Loans or
the liens granted to DIP Lenders with respect to the DIP Loans;

(u) the filing of any plan in the Chapter 11 Case by Borrower that has not been
first approved by DIP Agent, or the confirmation of any plan in the Chapter 11
Case, that does not provide for the termination of the commitments hereunder and
the payment in full in cash of all Obligations on or before the effective date
of such plan;

(v) any sale or other disposition of all or a material portion of the
Collateral, whether pursuant to section 363 of the Bankruptcy Code or otherwise,
other than as permitted by the DIP Order or pursuant to a transaction that is
permitted under the DIP Loan Documents;

(w) the determination of Borrower, whether by vote of Borrower’s board of
directors or otherwise, to suspend the operation of Borrower’s business in the
ordinary course, liquidate all or substantially all of Borrower’s assets or the
filing of a motion or other application in the Chapter 11 Case seeking authority
to do any of the foregoing;

(x) Borrower shall take any action, including the filing of an application,
seeking or supporting of any of the foregoing or any person other than Borrower
shall do so and such application is not contested in good faith by Borrower; or

(y) Borrower shall take action to materially impair the assets of the Borrower
or the Guarantors,  including with respect to the availability of any tax
attributes of the Borrower or the Guarantors, without the prior written consent
of the DIP Agent and DIP Lenders.

7.02 Acceleration and Suspension or Termination of DIP Commitment.

 

Upon the occurrence of an Event of Default and until the Event of Default has
been waived pursuant to the terms hereof, DIP Agent may, or at the direction of
DIP Lenders shall, (a) suspend or terminate the DIP Commitment, in whole or in
part, and/or (b) declare the Obligations to be, and the Obligations shall
thereupon become, immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Borrower
and Borrower will pay the same,  including, for the avoidance of doubt, the
Prepayment Premium. Without limiting the foregoing, following acceleration of
the Obligations (or any portion thereof)

 

 47

 

--------------------------------------------------------------------------------

 

 

after DIP Agent gives the DIP Loan Parties five (5) Business Days’ notice (the
“Remedies Notice Period”) of its intent to exercise remedies, which notice may
be given simultaneously to the Bankruptcy Court, the automatic stay provided in
Section 362 of the Bankruptcy Code shall be deemed automatically vacated without
further action or order of the Bankruptcy Court, and DIP Agent, on behalf of and
for the benefit of DIP Lenders,  shall have relief from the automatic stay and
have the ability, after the Remedies Notice Period, to exercise, or refrain from
exercising, any and all rights available to it pursuant to the DIP Loan
Documents and applicable law,  including foreclosing on all or any portion of
the Collateral, collecting accounts receivable and applying the proceeds thereof
to the Obligations or otherwise exercising remedies against the Collateral
permitted by applicable law, in each case without any further order of the
Bankruptcy Court.  During the Remedies Notice Period,  Borrower shall be entitle
to seek an emergency hearing before the Bankruptcy Court;  provided that
Borrower acknowledges that the only issue that may be raised as such hearing
shall be whether an Event of Default has occurred and is continuing.  Borrower
and each DIP Lender acknowledge and agree that subject to Section 363(k) of the
Bankruptcy Code,  DIP Agent shall have the authority to credit bid all or a
portion of the Obligations owed under the DIP Loan Documents, whether pursuant
to a sale under Section 363 of the Bankruptcy Code, a plan pursuant to section
1129(b) of the  Bankruptcy Code or otherwise.

7.03 Default Rate of Interest.

 

Effective immediately upon the occurrence of an Event of Default and until the
Event of Default has been waived pursuant to the terms hereof, the DIP Loans and
other Obligations shall bear interest at rates that are two percent (2.0%) per
annum in excess of the rates otherwise payable under this DIP Credit Agreement.

7.04 Setoff Rights.

 

Upon the occurrence of an Event of Default and until the Event of Default has
been waived pursuant to the terms hereof, DIP Agent and DIP Lenders are hereby
authorized by Borrower at any time or from time to time, with reasonably prompt
subsequent notice to Borrower (any prior or contemporaneous notice being hereby
expressly waived), to set off and to appropriate and to apply any and all
amounts or balances held by DIP Agent or any DIP Lender for the account of
Borrower (regardless of whether such balances are then due to Borrower), and
other property at any time held or owing by DIP Agent and DIP Lenders to or for
the credit or for Borrower’ account, against and on account of any of the
Obligations.  Borrower agree, to the fullest extent permitted by law, that DIP
Agent and DIP Lenders may exercise their right to set off with respect to the
Obligations as provided in this Section 7.04.

7.05 Application of Proceeds.

 

Notwithstanding anything to the contrary contained in this DIP Credit Agreement
(other than Section 2.03 above), subject to the DIP Order (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times received by DIP Agent and DIP Lenders from or on behalf of
Borrower of all or any part of the Obligations, and DIP Agent shall have the
continuing and exclusive right to apply and to reapply any and all payments
received at any time or times against the Obligations in such manner as DIP
Agent may deem advisable notwithstanding any previous application by DIP Agent
(provided,  that as among DIP Lenders,  

 

 48

 

--------------------------------------------------------------------------------

 

 

for so long as no Event of Default exists, all accrued and unpaid interest and
unpaid costs, fees and expenses, to the extent due and payable in cash
hereunder, shall be satisfied with payments made by Borrower, prior to the
satisfaction of any principal Obligations) and (b) the proceeds of any sale of,
or other realization upon, all or any part of the Collateral and all payments
and distributions made by Borrower with respect to the Obligations, shall be
applied: first, to all fees, costs, indemnities and expenses incurred by or
owing to DIP Agent and DIP Lenders, with respect to this DIP Credit Agreement,
the other DIP Loan Documents or the Collateral;  second, to accrued and unpaid
interest on the Obligations (including any interest which but for the provisions
of the Bankruptcy Code, would have accrued on such amounts) to the extent
attributable to the DIP Loan;  third, to the principal amount of the Obligations
outstanding with respect to the DIP Loan,  fourth, to accrued and unpaid
interest on the Obligations (including any interest which but for the provisions
of the Bankruptcy Code, would have accrued on such amounts) to the extent not
paid under clause second above, and fifth, to any other indebtedness or
obligations of Borrower owing to DIP Agent and DIP Lenders under the DIP Loan
Documents,  including, without limitation, Prepayment Premiums,  fees, costs,
indemnities and expenses thereunder not paid pursuant to the foregoing clauses.
Any balance remaining shall be delivered to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.

Article VIII.
EXPENSES, INDEMNITY, TAXES AND RIGHT TO PERFORM

8.01 Expenses.

 

Borrower shall pay (a) all reasonable fees, costs and expenses of DIP Agent
(including, without limitation, all DIP Agent Professional Fees)  in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the DIP
Loan Documents, in connection with the performance by DIP Agent and DIP Lenders
and such holders of their respective rights and remedies under the DIP Loan
Documents, and in connection with the continued administration of the DIP Loan
Documents (including any amendments, modifications, consents and waivers to
and/or under any and all DIP Loan Documents), (b) without limitation of the
preceding clause (a), all costs and expenses of DIP Agent or its designee in
connection with the creation, perfection and maintenance of Liens pursuant to
the DIP Loan Documents,  including title investigations, (c) without limitation
of the preceding clauses (a) and (b), expenses of DIP Agent or its designee in
connection with the Chapter 11 Case (including attorneys’ fees and expenses
incurred in connection with any action to lift the automatic stay of Section 362
of the Bankruptcy Code, any other action or participation by DIP Agent or its
designee or any such holder in the Chapter 11 Case, or any other action or
participation by DIP Agent or its designee in a suit or proceeding brought in a
venue other than the Bankruptcy Court, or any defense or participation by DIP
Agent or its designee or any such holder in any action or suit related to
Borrower with respect to DIP Agent or DIP Lender’s liability or other actions in
the Chapter 11 Case involving DIP Agent,  DIP Lenders or their designee or any
such holder), (d) without limitation of the preceding clauses (a),  (b), and
(c), expenses of DIP Agent or its designee in connection with protecting,
storing, insuring, handling, maintaining or selling any Collateral and in
connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the DIP Loan Documents, and (e) all
costs and expenses incurred by DIP Agent in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all DIP Loan Documents

 

 49

 

--------------------------------------------------------------------------------

 

 

(collectively, the “DIP Expenses”).  Unless paid by Borrower in immediately
available funds, all DIP Expenses shall be paid ratably by DIP Lenders and such
DIP Expenses shall increase the Obligations.  DIP Agent shall provide summary
invoices of the DIP Expenses to the U.S. Trustee and Borrower, who shall
thereafter have ten (10) days following receipt of such DIP Expenses to object
to the reasonableness thereof.  If no party objects to such summary invoices,
the fees and expenses shall increase the DIP Obligations. If a party objects to
a portion of any summary invoices of DIP Expenses, the remaining amounts due
under summary invoice for such DIP expenses shall be added to the DIP
Obligations. If the parties are unable to resolve the objection to any portion
of the remaining amounts due under a summary invoice, DIP Agent may file an
application requesting approval of the remaining fees with the Bankruptcy Court.
Notwithstanding the forgoing, none of DIP Agent’s or DIP Lenders’ costs, fees,
charges, or expenses shall be required to be maintained in accordance with the
United States Trustee guidelines or file any interim or final fee application
with the Bankruptcy Court.

8.02 Indemnity.

 

In the event that DIP Agent,  DIP Lenders and/or one or more of their managed
funds, or any of the partners, directors or equivalents, agents and employees,
as the case may be, of DIP Agent of any DIP Lender (each, an “Indemnified
Person”) becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person or entity, including any of
Borrower’s affiliates, shareholders, partners, members or other equity holders
of Borrower or any of its affiliates, but excluding any Indemnified Person, in
connection with or as a result of either this DIP Credit Agreement or any matter
referred to in the Commitment Letter,  Borrower and each Guarantor agrees to
periodically reimburse such Indemnified Person for its legal and other expenses
(including the cost of any investigation and preparation) incurred in connection
therewith. Borrower also agrees to indemnify and hold each Indemnified Person
harmless against any and all losses, claims, damages or liabilities to any such
person or entity in connection with or as a result of either this DIP Credit
Agreement or any matter referred to in the Commitment Letter (whether or not
such investigation, litigation, claim or proceeding is brought by Borrower,
 Borrower’s equity holders or creditors, but excluding any Indemnified Person,
and whether or not any such Indemnified Person is otherwise a party thereto and
without regard to the exclusive or contributory negligence of any such
Indemnified Person), except to the extent that such loss, claim, damage or
liability has been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of an Indemnified Person in performing the services that are the
subject of this DIP Credit Agreement  or any matter referred to in the
Commitment Letter or from a DIP Lender’s breach of this DIP Credit Agreement. If
for any reason the foregoing required indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then Borrower will
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage, penalty, expense or liability in such proportion as
is appropriate to reflect the relative economic interests of (i) Borrower and
the Guarantors and their respective affiliates, shareholders, partners, members
or other equity holders on the one hand and (ii) such Indemnified Person on the
other hand in the matters contemplated by this DIP Credit Agreement and the
Commitment Letter as well as the relative fault of (x) Borrower and the
Guarantors and their respective affiliates, shareholders, partners, members or
other equity holders on the one hand and (y) such Indemnified Person with
respect to such loss, claim, damage, penalty, expense or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of Borrower under this Section 8.02 will

 

 50

 

--------------------------------------------------------------------------------

 

 

be in addition to any liability which Borrower may otherwise have, will extend
upon the same terms and conditions to any affiliate of any Indemnified Person
and the partners, members, directors, agents, employees and controlling persons
or entities (if any), as the case may be, of such Indemnified Person and any
such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of Borrower, any
Indemnified Person, any such affiliate and any such person.  Borrower also
agrees that neither any Indemnified Person nor any of such affiliates, partners,
members, directors, agents, employees or controlling persons will have any
liability based on its or their exclusive or contributory negligence or
otherwise to Borrower or any person or entity asserting claims on behalf of or
in right of Borrower or any other person or entity in connection with or as a
result of either this DIP Credit Agreement or any matter referred to in the
Commitment Letter, except in the case of Borrower to the extent that any losses,
claims, damages, penalties, liabilities or expenses incurred by Borrower or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of an Indemnified
Person in performing the services that are the subject of this DIP Credit
Agreement or the other matters contemplated by the Commitment Letter;  provided,
however, that in no event will such Indemnified Person or such other parties
have any liability for any indirect, consequential, special or punitive damages
in connection with or as a result of such Indemnified Person’s or such other
parties’ activities related to this DIP Credit Agreement or the other matters
contemplated by the Commitment Letter. The provisions of this Section 8.02 will
survive any termination of this DIP Credit Agreement or completion of the other
matters contemplated by the Commitment Letter.

8.03 Reserved.

8.04 Right to Perform.

 

If Borrower fails to perform any obligation hereunder or under any other DIP
Loan Document,  DIP Agent itself may (but shall not be obligated to), upon
notice to Borrower and DIP Lenders, cause such obligation to be performed at
Borrower’s expense and Borrower agrees to reimburse DIP Agent therefor on
demand. All amounts owing hereunder or under any other DIP Loan Document may be
satisfied in full, subject to the provisions of Section 2.01(a)(ii), through the
making of Protective Advances.

Article IX.
MISCELLANEOUS

9.01 Survival.

 

All agreements, representations and warranties made herein and in every other
DIP Loan Document shall survive the execution and delivery of this DIP Credit
Agreement and the other DIP Loan Documents. The indemnities and agreements set
forth in Article VIII shall survive the payment of the Obligations and any
termination of this DIP Credit Agreement.

9.02 No Waivers.

 



 

 51

 

--------------------------------------------------------------------------------

 

 

No failure or delay by DIP Agent or DIP Lenders in exercising any right, power
or privilege under any DIP Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

9.03 Notices.

 

All notices, requests and other communications to any party hereunder shall be
in writing (including prepaid overnight courier, facsimile transmission, or
other electronic means) and shall be given to such party at its address, e-mail
address or facsimile number set forth on Annex C hereto or at such other
address, e-mail address or facsimile number as such party may hereafter specify
for the purpose by notice to DIP Agent,  DIP Lenders and Borrower. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such notice is transmitted to the facsimile number specified by
this Section,  (b) if given by e-mail, upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement)  or (c) if given by mail, prepaid overnight courier or any
other means, when received at the applicable address specified by this Section.
Notice required to be sent hereunder to the Committee shall be sent by
facsimile.

9.04 Severability.

 

In case any provision of or obligation under this DIP Credit Agreement or any
other DIP Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

9.05 Amendments and Waivers.

 

Neither the amendment or waiver of any provision of this DIP Credit Agreement or
any other DIP Loan Document, nor the consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrower and DIP Agent, and each such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it is given; provided, that (x) no amendment, waiver or consent shall,
unless in writing and signed by all DIP Lenders directly affected thereby, do
any of the following: (a) modify the DIP Commitments or subject DIP Lenders to
any additional obligations in excess of the Commitment Amount or any other
obligation expressly set forth herein, (b) except as otherwise expressly
provided in this DIP Credit Agreement, reduce the principal of, or interest on,
any Note or any fees or indemnification hereunder, (c) postpone any date fixed
for any payment in respect of principal of, or interest on, any Note or any fees
hereunder, (d) change the Commitment Percentages, (e) amend or waive this
Section 9.05, (f) except as otherwise expressly provided in this DIP Credit
Agreement, and other than in connection with the financing, refinancing, sale or
other disposition of any Property of Borrower permitted under this DIP Credit
Agreement,  release all or substantially all of the Liens in favor of DIP Agent
on any portion of the Collateral, or (g) release or compromise the obligations
of Borrower to any DIP Lender, and (y) no amendment, waiver or consent shall,
unless in writing signed by DIP Lenders holding more

 

 52

 

--------------------------------------------------------------------------------

 

 

than fifty percent of the DIP Commitment, modify the Approved Budget in any
material respect (as materiality shall be determined by such DIP
Lenders).  Notwithstanding any of the foregoing to the contrary, the consent of
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article X. In addition, DIP Lenders hereby authorize DIP Agent and
Borrower to modify this DIP Credit Agreement by unilaterally amending or
supplementing the Commitment Annex from time to time in the manner requested by
Borrower,  DIP Agent or any DIP Lender in order to reflect any assignments or
transfers of the DIP Loans as provided for hereunder; provided, however, that
DIP Agent shall promptly deliver a copy of any such modification to Borrower and
each DIP Lender.

Borrower will provide copies of all amendments, waivers and consents to the
Committee, and U.S. Trustee promptly following the execution thereof; provided,
that Borrower shall file all amendments, waivers and consents with the
Bankruptcy Court, after which each of the foregoing Persons shall have ten (10)
days from the date of filing of all material amendments, waivers and consents to
file objections thereto with the Bankruptcy Court.  To the extent any such
objection is filed, then, notwithstanding anything to the contrary in this
Section 9.05, such amendment, waiver or consent shall only be permitted pursuant
to an order of the Bankruptcy Court.

9.06 Assignments; Participations.

 

(a) Any DIP Lender may at any time assign to one or more Persons all or any
portion of the DIP Loans and its respective portion of the DIP Commitment,
 provided that, so long as no Event of Default exists, Borrower’s consent shall
be required, which consent shall not be unreasonably withheld. No DIP Lender may
at any time assign all or any portion of the DIP Loans and its respective
portion of the DIP Commitment without DIP Agent’s prior written consent.

(b) Any DIP Lender may at any time sell to one or more Persons participating
interests in the DIP Loans,  DIP Commitment or other interests hereunder (any
such Person, a “Participant”). In the event of a sale by a DIP Lender of a
participating interest to a Participant, (i) such DIP Lender’s obligations
hereunder shall remain unchanged for all purposes, (ii) Borrower shall continue
to deal solely and directly with such DIP Lender in connection with such DIP
Lender’s rights and obligations hereunder, and (iii) all amounts payable by
Borrower shall be determined as if such DIP Lender had not sold such
participation and shall be paid directly to such DIP Lender. No Participant
shall have any direct or indirect voting rights hereunder. Borrower agrees that
if amounts outstanding under this DIP Credit Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this DIP Credit Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a DIP Lender under this DIP
Credit Agreement;  provided, that such right of set-off shall be subject to the
obligation of each Participant to share with DIP Lenders, and such DIP Lender
agrees to share with each Participant, as provided in Section 7.04. Each DIP
Lender shall maintain a copy of the documentation of each sale by such DIP
Lender of a participating interest to a Participant and a register for the
recordation of the names and addresses of such Participants and the principal
amount and stated interest of the Notes owing to each such Participant pursuant
to the terms hereof from time to time (the “Participant Register”)



 

 53

 

--------------------------------------------------------------------------------

 

 

(c) Borrower shall not have the right to assign or delegate its obligations and
duties under this DIP Credit Agreement or any other DIP Loan Documents or any
interest therein except with the prior written consent of DIP Agent and DIP
Lenders.

9.07 Headings.

 

Headings and captions used in the DIP Loan Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

9.08 GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

THIS DIP CREDIT AGREEMENT, EACH NOTE AND EACH OTHER DIP LOAN DOCUMENT TO THE
EXTENT APPLICABLE, AND SUBJECT TO THE BANKRUPTCY CODE, SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (EXCEPT WHEN LOCAL OR STATE
LAW IS REQUIRED FOR PERFECTION OF LIENS). EACH PARTY HERETO, IN EACH CASE FOR
ITSELF, ITS SUCCESSORS AND ASSIGNS, HEREBY (A) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE BANKRUPTCY COURT AND AGREES AND CONSENTS THAT SERVICE OF
PROCESS MAY BE MADE UPON IT IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THE DIP LOAN DOCUMENTS AND THE OBLIGATIONS BY SERVICE OF PROCESS
AS PROVIDED BY NEW YORK LAW,  (B) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY LITIGATION ARISING OUT OF OR IN CONNECTION WITH THE DIP LOAN
DOCUMENTS AND THE OBLIGATIONS BROUGHT IN SUCH COURT, (C) IRREVOCABLY WAIVES ANY
CLAIMS THAT ANY LITIGATION BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (D) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
THE COURT IN ANY SUCH LITIGATION BY THE MAILING OF COPIES THEREOF BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AT ITS ADDRESS SET FORTH
HEREIN, AND (E) IRREVOCABLY AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY PARTY
HERETO ARISING OUT OF OR IN CONNECTION WITH THE DIP LOAN DOCUMENTS OR THE
OBLIGATIONS SHALL BE BROUGHT IN THE BANKRUPTCY COURT. IF (I) THE CHAPTER 11 CASE
IS DISMISSED OR (II) THE BANKRUPTCY COURT ABSTAINS FROM HEARING, OR REFUSES TO
EXERCISE JURISDICTION OVER, ANY ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS DIP CREDIT AGREEMENT OR ANY OTHER DIP LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH, OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO
IN RESPECT OF THIS DIP CREDIT AGREEMENT OR ANY OTHER DIP LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO, THEN BORROWER HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
DIP AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS DIP CREDIT AGREEMENT OR THE OTHER DIP LOAN

 

 54

 

--------------------------------------------------------------------------------

 

 

DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER AT THE ADDRESS SET FORTH IN THIS DIP CREDIT AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

9.09 WAIVER OF JURY TRIAL.

 

BORROWER, DIP AGENT AND EACH DIP LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE DIP LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

9.10 Counterparts; Integration.

 

This DIP Credit Agreement and the other DIP Loan Documents may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Delivery
of an executed counterpart of the DIP Credit Agreement or the other DIP Loan
Documents by e-mail or facsimile shall be effective as delivery of a
manually-executed counterpart thereof.  THIS DIP CREDIT AGREEMENT, THE
COMMITMENT LETTER AND THE OTHER DIP LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.  IN THE CASE OF ANY CONFLICT OF
TERMS CONTAINED IN THIS DIP CREDIT AGREEMENT OR THE COMMITMENT LETTER OR ANY
OTHER DIP LOAN DOCUMENT, THE TERMS OF THIS DIP CREDIT AGREEMENT SHALL GOVERN.

9.11 USA PATRIOT Act Notice.

 

DIP Lenders hereby notify Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), DIP Lenders are required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow DIP Lenders to identify Borrower
in accordance with the Act.

9.12 Acquisition Financings.

 

To the extent DIP Lenders consent, in their sole discretion, to any Investment
in the form of an acquisition by Borrower during the term of this DIP Credit
Agreement and such Investment

 

 55

 

--------------------------------------------------------------------------------

 

 

requires debt financing to pay for such Investment,  Borrower acknowledges and
agrees that DIP Lenders shall be granted the right to provide such financing
upon the same economic terms and conditions as those proposed by any third
party. Borrower further acknowledges and agrees that to the extent any DIP
Lender agrees to provide any such acquisition financing it shall be entitled to
customary fees charged by such DIP Lender in comparable financings.

Article X.
AGENT

10.01 Appointment of DIP Agent.

 

(a) Each DIP Lender hereby designates 210 Capital, LLC as DIP Agent to act as
herein specified. Each DIP Lender hereby irrevocably authorizes, and each holder
of any participation shall be deemed irrevocably to authorize, DIP Agent to take
such action on its behalf under the provisions of this DIP Credit Agreement and
the Notes and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of DIP Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. DIP Agent
shall hold all Collateral and all payments of principal, interest, fees, charges
and expenses received pursuant to this DIP Credit Agreement or any other DIP
Loan Document for the ratable benefit of DIP Lenders.  DIP Agent may perform any
of its duties hereunder by or through its agents or employees.

(b) The provisions of this Article X are solely for the benefit of DIP Agent and
DIP Lenders, and Borrower shall not have any rights as a third party beneficiary
of any of the provisions hereof (other than Section 10.09). In performing its
functions and duties under this DIP Credit Agreement,  DIP Agent shall act
solely as agent of DIP Lenders and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for Borrower.

10.02 Nature and Duties of DIP Agent.

 

DIP Agent shall have no duties or responsibilities except those expressly set
forth in this DIP Credit Agreement.  Neither DIP Agent nor any of its officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such hereunder or in connection herewith, unless caused by its or their
gross negligence or willful misconduct. The duties of DIP Agent shall be
mechanical and administrative in nature; DIP Agent shall not have by reason of
this DIP Credit Agreement a fiduciary relationship in respect of any DIP Lender;
and nothing in this DIP Credit Agreement, expressed or implied, is intended to
or shall be so construed as to impose upon DIP Agent any obligations in respect
of this DIP Credit Agreement except as expressly set forth herein.

10.03 Lack of Reliance on DIP Agent.

 

(a) Independently and without reliance upon DIP Agent, each DIP Lender, to the
extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
Borrower in connection with the taking or not taking of any action in connection
herewith and (ii) its

 

 56

 

--------------------------------------------------------------------------------

 

 

own appraisal of the creditworthiness of Borrower, and, except as expressly
provided in this DIP Credit Agreement,  DIP Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any DIP
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the DIP Loans or at any time or times
thereafter.

(b) DIP Agent shall not be responsible to any DIP Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this DIP Credit Agreement or the
Notes or the financial or other condition of Borrower.  DIP Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this DIP Credit Agreement or the
Notes, or the financial condition of Borrower, or the existence or possible
existence of any Default or Event of Default, unless specifically requested to
do so in writing by any DIP Lender.

10.04 Certain Rights of DIP Agent.

 

Without limiting DIP Agent’s rights and discretion under any provision hereof,
DIP Agent shall have the right to request instructions from DIP Lenders. If DIP
Agent shall request instructions from DIP Lenders, as the case may be, with
respect to any act or action (including the failure to act) in connection with
this DIP Credit Agreement,  DIP Agent shall be entitled to refrain from such act
or taking such action unless and until DIP Agent shall have received
instructions from DIP Lenders and DIP Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no DIP Lender
shall have any right of action whatsoever against DIP Agent as a result of DIP
Agent acting or refraining from acting hereunder in accordance with the
instructions of DIP Lenders.

10.05 Reliance by DIP Agent.

 

DIP Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, facsimile or
other documentary or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person.  DIP Agent may
consult with legal counsel (including local counsel in any jurisdiction where
any Property of Borrower is located and counsel for Borrower with respect to
matters concerning Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

10.06 Indemnification to DIP Agent.

 

To the extent DIP Agent is not reimbursed and indemnified by Borrower, each DIP
Lender will, jointly and severally, reimburse and indemnify DIP Agent, in
proportion to its respective Commitment Percentage, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on,

 

 57

 

--------------------------------------------------------------------------------

 

 

incurred by or asserted against DIP Agent in any way relating to or arising out
of this DIP Credit Agreement (including, without limitation, in connection with
Protective Advances), provided that no DIP Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from DIP Agent’s
gross negligence or willful misconduct.

10.07 DIP Agent in Individual Capacity.

 

With respect to its obligation to lend under this DIP Credit Agreement, the DIP
Loans made by it and the Notes issued to it and all of its rights and
obligations as a DIP Lender hereunder and under the other DIP Loan Documents,
DIP Agent shall have the same rights and powers hereunder as any other DIP
Lender or holder of a Note or participation interests and may exercise the same
as though it was not performing the duties specified herein; and the term “DIP
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, includes DIP Agent in its individual capacity.

10.08 Holders of Notes.

 

DIP Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with DIP Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

10.09 Successor DIP Agent.

 

(a) DIP Agent may, upon ten  (10)  Business Days’ notice to DIP Lenders and
Borrower, resign at any time (effective upon the appointment of a successor DIP
Agent pursuant to the provisions of this Section 10.09(a)) by giving written
notice thereof to DIP Lenders and Borrower. Upon any such resignation, the
remaining DIP Lenders shall have the right, upon ten (10) days’ notice, to
appoint a successor DIP Agent. If no successor DIP Agent shall have been so
appointed by the remaining DIP Lenders, and shall have accepted such
appointment, within ten (10) days after the retiring DIP Agent’s giving of
notice of resignation, then, upon five (5) days’ notice, the retiring DIP Agent
may, on behalf of remaining DIP Lenders, appoint a successor DIP Agent.

(b) Upon the acceptance of any appointment as DIP Agent hereunder by a successor
DIP Agent, such successor DIP Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring DIP Agent,
and the retiring DIP Agent shall be discharged from its duties and obligations
under this DIP Credit Agreement. After the resignation of any retiring DIP
Agent’s hereunder as DIP Agent, the provisions of this Article X  shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
DIP Agent under this DIP Credit Agreement.



 

 58

 

--------------------------------------------------------------------------------

 

 

10.10 Collateral Matters.

 

(a) Each DIP Lender authorizes and directs DIP Agent to enter into the Security
Agreements and accept the other DIP Loan Documents for the benefit of DIP
Lenders.  DIP Agent is hereby authorized, on behalf of all DIP Lenders, without
the necessity of any notice to or further consent from any DIP Lender, from time
to time prior to an Event of Default, to take any action, in its sole
discretion, with respect to any Collateral or Security Agreement which may be
necessary or appropriate to perfect and maintain perfected or enforce the Liens
upon the Collateral granted pursuant to the Security Agreements.

(b) DIP Lenders hereby authorize DIP Agent, at its option and in its discretion,
to release any Lien granted to or held by DIP Agent upon any Collateral (i) upon
termination of the DIP Commitments and payment in cash and satisfaction of all
of the Obligations at any time arising under or in respect of this DIP Credit
Agreement or the DIP Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting Property being sold or disposed of upon receipt of
the proceeds of such sale by DIP Agent if the sale or disposition is permitted
under this DIP Credit Agreement or any other DIP Loan Document or is made by DIP
Agent in the enforcement of its rights hereunder following the occurrence of an
Event of Default or (iii) if approved, authorized or ratified in writing by DIP
Lenders. Upon request by DIP Agent at any time, DIP Lenders will confirm in
writing DIP Agent’s authority to release particular types or items of Collateral
pursuant to this Section 10.10(b).

(c) DIP Agent shall have no obligation whatsoever to DIP Lenders or to any other
Person to assure that the Collateral exists or is owned by Borrower or is cared
for, protected or insured or that the Liens granted to DIP Agent herein or
pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to DIP Agent in this Section 10.10 or in any of the
Security Agreements, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, DIP Agent may act in
any manner it may deem appropriate, in its sole discretion, given DIP Agent’s
own interest in the Collateral as one of DIP Lenders and that DIP Agent shall
have no duty or liability whatsoever to DIP Lenders, except for its gross
negligence or willful misconduct.

10.11 Delivery of Information.

 

DIP Agent shall not be required to deliver to any DIP Lender originals or copies
of any documents, instruments, notices, communications or other information
received by DIP Agent from Borrower or any other Person under or in connection
with this DIP Credit Agreement or any other DIP Loan Document except (a) as
specifically provided in this DIP Credit Agreement or any other DIP Loan
Document and (b) as specifically requested from time to time in writing by any
DIP Lender with respect to a specific document instrument, notice or other
written communication received by and in the possession of DIP Agent at the time
of receipt of such request and then only in accordance with such specific
request.



 

 59

 

--------------------------------------------------------------------------------

 

 

10.12 Defaults.

 

DIP Agent shall not be deemed to have knowledge of the occurrence of a Default
or Event of Default (other than the non-payment of principal of or interest on
the DIP Loans to the extent the same is required to be paid to DIP Agent for the
account of DIP Lenders) unless DIP Agent has actual knowledge thereof or has
received notice from a DIP Lender or Borrower explicitly specifying an event or
condition and then such event or condition is a Default or Event of Default and
stating that such notice is a “Notice of Default”. In the event that DIP Agent
has such knowledge of or receives such a notice of the occurrence of a Default
or Event of Default,  DIP Agent shall give prompt notice thereof to DIP Lenders
(and shall give each DIP Lender prompt notice of each such non-payment). DIP
Agent shall take such action with respect to such Default or Event of Default or
refrain from taking such action, with respect to such Default or Event of
Default as DIP Agent shall deem advisable in the best interest of DIP Lenders
and shall, without limiting DIP Agent’s rights or discretion under this DIP
Credit Agreement, use reasonable efforts under the circumstances to consult with
DIP Lenders before taking any material enforcement action; and provided further
that DIP Agent shall not be required to take any such action which it determines
to be contrary to law.

Remainder of Page Intentionally Left Blank
Signature Pages to Follow

 



 

 60

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this DIP Credit Agreement to
be duly executed as of the date first above written.

REAL INDUSTRY, INC., a Delaware corporation

 

 

 

By: /s/ Michael J. Hobey

Name: Michael J. Hobey

Title: Interim CEO, President and CFO





 

 

--------------------------------------------------------------------------------

 

 

 

210/RELY CAPITAL, LP, a Texas limited partnership, as DIP Agent and DIP Lender 

 

By: 210/RELY INVESTMENT, LLC, a Texas limited liability company, its general
partner

 

 

 

By:   /s/ Robert H. Alpert

Robert H. Alpert, Principal





 

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BDC, INC., as DIP Lender

 

 

 

By: /s/ Brendan McGovern

Name: Brendan McGovern

Title: Authorized Signatory

 

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT LLC, as DIP Lender

 

 

 

By: /s/ Brendan McGovern

Name: Brendan McGovern

Title: Authorized Signatory

 

GOLDMAN SACHS MIDDLE MARKET LENDING CORP., as DIP Lender

 

 

 

By: /s/ Brendan McGovern

Name: Brendan McGovern

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------